             Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 1 of 49




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                        §
    In re:                                              §       Case No. 19-34508 (MI)
                                                        §
    SANCHEZ ENERGY CORPORATION, et al.,1                §       Chapter 11
                                                        §
                                                        §       (Jointly Administered)
                                  Debtors.              §
                                                        §


               AD HOC GROUP OF UNSECURED NOTEHOLDERS’ EMERGENCY
             MOTION, PURSUANT TO SECTIONS 105(a), 1104(c), 1106(b), AND 1107(a)
             OF THE BANKRUPTCY CODE AND FEDERAL RULE OF BANKRUPTCY
                 PROCEDURE 2007.1, FOR ENTRY OF AN ORDER APPOINTING
                      AN EXAMINER WITH POWER TO PROSECUTE



        EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE
        CONDUCTED ON THIS MATTER ON DECEMBER 6, 2019, AT 1:00 PM IN
        COURTROOM 404, 4TH FLOOR, BOB CASEY UNITED STATES
        COURTHOUSE, 515 RUSK STREET, HOUSTON, TEXAS, 77002. IF YOU
        OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT
        EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST
        EITHER APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE
        PRIOR TO THE HEARING. OTHERWISE, THE COURT MAY TREAT THE
        PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

        RELIEF IS REQUESTED NOT LATER THAN DECEMBER 6, 2019.




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, include: Sanchez Energy Corporation (0102); SN Palmetto, LLC (3696); SN
      Marquis LLC (0102); SN Cotulla Assets, LLC (0102); SN Operating, LLC (2143); SN TMS, LLC
      (0102); SN Catarina, LLC (0102); Rockin L Ranch Company, LLC (0102); SN EF Maverick, LLC
      (0102); SN Payables, LLC (0102); and SN UR Holdings, LLC (0102). The location of the Debtors’
      service address is 1000 Main Street, Suite 3000, Houston, Texas 77002.




06818-00006/11191977.6
          Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 2 of 49



                                                   TABLE OF CONTENTS
                                                                                                                                         Page

I.        PRELIMINARY STATEMENT .........................................................................................1
II.       JURISDICTION AND VENUE ..........................................................................................3
III.      RELEVANT FACTUAL BACKGROUND ........................................................................3
          A.         THERE EXISTS SIGNIFICANT OVERLAP OF INTERESTS BETWEEN SANCHEZ
                     ENERGY AND OTHER SANCHEZ FAMILY-OWNED ENTITIES ......................................3
          B.         SANCHEZ FAMILY CAUSES SANCHEZ ENERGY TO ENTER INTO SERVICES
                     AND LICENSE AGREEMENTS WITH SANCHEZ FAMILY-OWNED SOG WHICH
                     TREAT SANCHEZ ENERGY UNFAIRLY .......................................................................6
          C.         GATHERING AND PROCESSING AGREEMENTS WITH SNMP .....................................10
          D.         SANCHEZ ENERGY PAYS SOG FOR RECREATIONAL USE OF HUNTING LEASE ........12
          E.         EXCESSIVE EXECUTIVE COMPENSATION .................................................................12
          F.         THE SPECIAL COMMITTEE HAS FAILED TO SERVE DUTIFULLY................................16
          G.         POST-PETITION EVENTS SHOW CONTINUED CORPORATE GOVERNANCE
                     FAILURE ..................................................................................................................23
                     1.         Denial of Debtors’ Motion for Post-Petition Financing ............................23
                     2.         Negotiations of Revised DIP and Selection of a CRO ..............................24
IV.       ARGUMENT .....................................................................................................................27
          A.         APPOINTMENT OF AN EXAMINER IS REQUIRED IN THESE CASES .............................27
                     1.         Section 1104(c)(2) Mandates Appointment of an Examiner .....................28
                     2.         The Interests of the Debtors’ Creditors Also Require the
                                Appointment of an Examiner .....................................................................29
          B.         THE COURT SHOULD PROVIDE THE EXAMINER WITH A BROAD MANDATE .............33
                     1.         Examination of the Investigation Topics is Warranted..............................33
                     2.         The Examiner Should be Authorized to Initiate, Prosecute, and/or
                                Settle Causes of Action for the Benefit of the Estates ...............................34
V.        BASIS FOR EMERGENCY RELIEF ...............................................................................36
VI.       NOTICE .............................................................................................................................36
VII.      CONCLUSION ..................................................................................................................37




06818-00006/11191977.6                                                 i
          Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 3 of 49



                                                  TABLE OF AUTHORITIES

                                                                                                                                          Page

                                                                    Cases

In re 1243 20th St. Inc.,
   6 B.R. 683 (Bankr. D.D.C. 1980) ............................................................................................ 29
In re Agent Sys., Inc.,
   289 B.R. 828 (Bankr. N.D. Tex. 2002) .................................................................................... 35
In re Apex Oil Co.,
   111 B.R. 235 (Bankr. E.D. Mo. 1990), rev’d on other grounds, 132 B.R. 613 (E.D.
   Mo. 1991) .................................................................................................................................. 36
In re Carnegie Int’l Corp.,
   51 B.R. 252 (Bankr. S.D. Ind. 1984) ....................................................................................... 36
Caspian Select Credit Master Fund Ltd. v. Gohl,
  No. CV 10244-VCN, 2015 WL 5718592 (Del. Ch. Sept. 28, 2015) ................................. 17, 18
Davis v. Gutierrez,
  No. 17–cv–147–JL, 2018 WL 1514869 (D.N.H. Mar. 27, 2018) ............................................ 25
In re DBSI, Inc.,
   Case No. 08-12687 (CSS) (Bankr. D. Del.)............................................................................. 33
In re Dynegy Holdings, LLC,
   Case No. 11-38111 (CGM) (Bankr. S.D.N.Y.) ....................................................................... 34
In re Enron Corp.,
   No. 01-16034, 2003 WL 22218328 (Bankr. S.D.N.Y. June 2, 2003) ..................................... 34
In re Euro-American Lodging Corp.,
   365 B.R. 421 (Bankr. S.D.N.Y. 2007) ............................................................................... 32, 33
In re Franklin-Lee Homes, Inc.,
   102 B.R. 477 (E.D.N.C. 1989) ................................................................................................. 35
In re Gilman Services, Inc.,
   46 B.R. 322 (Bankr. D. Mass. 1985) ................................................................................. 29, 30
In re GT Advanced Techs., Inc., et al.,
   Case No. 14-11916 (HJB) (Bankr. D.N.H.) ............................................................................. 25
In re GTI Capital Holdings, L.L.C.,
   No. AZ–05–1045–SKMo, 2006 WL 6810997 (B.A.P. 9th Cir. Sept. 7, 2006) ....................... 35
In re Granite Partners, L.P.,
   219 B.R. 22 (Bankr. S.D.N.Y. 1998) ....................................................................................... 32
In re Hughes,
   704 F.2d 820 (5th Cir. 1983) ..................................................................................................... 2




06818-00006/11191977.6                                                  ii
          Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 4 of 49



In re Ira Haupt & Co.,
   361 F.2d 164 (2d Cir. 1966)....................................................................................................... 2
In re Keene Corp.,
   164 B.R. 844 (Bankr. S.D.N.Y. 1994) ..................................................................................... 29
Law v. Siegel,
  571 U.S. 415 (2014) ................................................................................................................. 31
Midwest Generation EME, LLC v. Continuum Chem. Corp.,
  768 F. Supp. 2d 939 (N.D. Ill. 2010) ....................................................................................... 32
In re Mirant Corp.,
   314 B.R. 555 (Bankr. N.D. Tex. 2004) .................................................................................... 35
Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.),
  898 F.2d 498 (6th Cir. 1990) ............................................................................................. 28, 33
In re Patton’s Busy Bee Disposal Serv., Inc.,
   182 B.R. 681 (Bankr. W.D.N.Y. 1995) ................................................................................... 35
RBC Capital Markets, LLC v. Jervis,
  129 A.3d 816 (Del. 2015) ........................................................................................................ 18
In re Schepps Food Stores, Inc.,
   148 B.R. 27 (S.D. Tex. 1992) .................................................................................................. 28
In re Stratesec, Inc.,
   324 B.R. 158 (Bankr. D.D.C. 2004) ........................................................................................ 31
In re Sunbum5 Enters., LLC,
   Nos. 6:10–cv–1268–Orl–28, 2011 WL 4529648 (M.D. Fla. Sept. 30, 2011) ......................... 32
West v. Flores (In re St. Marie Clinic PA),
  No. 10–70802, 2013 WL 5221055 (Bankr. S.D. Tex. Sept. 17, 2013) ................................... 34


                                                           Rules / Statutes

11 U.S.C. § 104(c) .......................................................................................................................... 1
11 U.S.C. § 105(a) ................................................................................................................ 1, 3, 31
11 U.S.C. § 323 ............................................................................................................................. 35
11 U.S.C. § 1104 ..................................................................................................... 3, 27, 28, 29, 31
11 U.S.C. § 1106 ....................................................................................................... 1, 3, 31, 33, 34
11 U.S.C. § 1107 ........................................................................................................................... 31
11 U.S.C. § 1109(b) ...................................................................................................................... 28
11 U.S.C. § 1112 ........................................................................................................................... 31
28 U.S.C. § 1408 ............................................................................................................................. 3



06818-00006/11191977.6                                                iii
          Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 5 of 49



28 U.S.C. § 1409 ............................................................................................................................. 3
28 U.S.C. § 157 ............................................................................................................................... 3
Fed. R. Bankr. P. 2002 .................................................................................................................. 36
Fed. R. Bankr. P. 2007.1 ........................................................................................................... 1, 36
Fed. R. Bankr. P. 9013-1(i) ........................................................................................................... 35


                                                          Other Authorities

Martin J. Bienenstock, Bankruptcy Reorganization 299 (1987) .................................................. 29
Jay R. Indyke et al., Are The Foxes Guarding The Henhouse?, TURNAROUND
  MANAGEMENT ASSOCIATION (June 2019), https://turnaround.org/jcr/2019/06/are-
  foxes-guarding-henhouse .......................................................................................................... 32
Richard E. Newsted and John J. Ray III Appointed to GT Advanced Technologies Board of
  Directors, BLOOMBERG BUSINESS (November 25, 2014 2:18 PM),
  https://www.bloomberg.com/press-releases/2014-11-25/richard-e-newsted-and-john-j-ray-iii-
  appointed-to-gt-advanced-technologies-board-of-directors ............................................................ 25




06818-00006/11191977.6                                                 iv
          Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 6 of 49



          The ad hoc group (the “Ad Hoc Group”) of holders of unsecured notes issued by Debtor

Sanchez Energy Corporation (“Sanchez Energy” or “SN” and with its affiliated debtors in

possession, the “Debtors”) moves for the entry of an order appointing an examiner with power to

prosecute certain claims and causes of action, pursuant to sections 105(a), 1104(c), 1106(b), and

1107(a) of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 2007.1. In support

hereof, the Ad Hoc Group respectfully states as follows:

                                I.      PRELIMINARY STATEMENT

          1.        The need for an independent examiner with the power to investigate and prosecute

insider claims is clear. Since long before the petition date, Sanchez Energy has been operated for

the benefit of the Sanchez family, who have saddled the company with a myriad of unfair and

burdensome practices and obligations. Although the Sanchez family no longer owns most of

Sanchez Energy’s stock, they have retained their control through board and senior management

positions, and have further cemented that control through shared services, gathering, and other

oppressive contracts with affiliates owned and/or controlled by the Sanchezes. Millions of dollars

have been—and continue to be—sucked out of insolvent Sanchez Energy to pay bloated executive

compensation, fund other Sanchez family businesses, and satisfy over-market contractual

obligations.

          2.        Even the company (or at least its restructuring professionals) recognized the need

for the appearance of oversight, and appointed a so-called “Special Committee” of “independent”

directors more than a year ago. But it has become readily apparent that this measure has done

nothing to stop the bleeding or to recover anything that had already been drained.                The

“independent” directors appear to have no idea as to what their “independent” counsel is

“investigating,” and have taken no apparent action to protect the interests of creditors vis-à-vis

those of the Sanchez family and affiliates, which remain firmly in control.


06818-00006/11191977.6                              1
          Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 7 of 49



          3.        The Court’s denial of the company’s proposed debtor in possession financing

should have been a watershed moment in this case, and a wake-up call for the Debtors that they

must be responsive to the concerns of their creditors. See In re Hughes, 704 F.2d 820, 822 (5th

Cir. 1983) (debtor-in-possession “both enjoys the rights and must fulfill the duties of a trustee”).

But the Debtors have instead continued to ignore the preferences and interests of their creditors.

Indeed, the Debtors brazenly rejected a truly independent Chief Restructuring Officer who was

supported by every principal creditor group (secured, unsecured, statutory committee), insisting

instead on hand-picking their own, whom the Special Committee believed would cause the most

“voluntary cooperation” from the Debtors’ conflicted CEO—Mr. Sanchez III. Just like the

appointment of the company’s “independent” directors, appointment of this hand-picked CRO will

do nothing to address the rampant conflicts of interest plaguing these cases. Instead, the CRO will

report directly to the current board, including the Sanchezes, be advised by their counsel, and be

prohibited from conducting any investigation of his or her own. Nothing will change, except that

the estates will be paying for even more professionals controlled by the Sanchezes.

          4.        “The conduct of bankruptcy proceedings not only should be right but must seem

right.” In re Ira Haupt & Co., 361 F.2d 164, 168 (2d Cir. 1966) (Friendly, J.). Allowing the

Sanchezes and their hand-picked directors to select their own CRO does not seem right—

particularly over the objection of their creditor body—and is not right. The only viable solution

at this point—short of the appointment of a chapter 11 trustee—is the appointment of an examiner

with the power to investigate and prosecute insider claims. The Sanchezes and the Special

Committee have had more than enough opportunities to show that they are able to respond to and

address creditors’ concerns, and have refused to do so at every turn. The Ad Hoc Group thus

respectfully requests that a truly independent examiner be appointed—not by the current directors,




06818-00006/11191977.6                            2
          Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 8 of 49



who are at the very heart of the insider claims that must be investigated—but by the United States

Trustee after consultation with all interested parties, including, most importantly, the creditors of

these estates. Moreover, given the depth of insider transactions that are already clear, the examiner

should be granted special and exclusive powers to pursue insider claims as he or she sees fit, as

expressly authorized by Bankruptcy Code sections 1106(b) and 1107(a).

          5.        The Debtors’ creditors have displayed enormous patience. The time for a truly

independent investigation of the Debtors’ insiders is long overdue.

                                  II.    JURISDICTION AND VENUE

          6.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a) and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

          7.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          8.        The statutory bases for the relief requested herein are 11 U.S.C. §§ 105(a), 1104(c),

1106(b), and 1107(a).

                           III.    RELEVANT FACTUAL BACKGROUND

          A.        THERE EXISTS SIGNIFICANT OVERLAP OF INTERESTS BETWEEN SANCHEZ
                    ENERGY AND OTHER SANCHEZ FAMILY-OWNED ENTITIES

          9.        Sanchez Energy was formed in August 2011 and was taken public in December of

2011.2 Until December 2011, Antonio R. Sanchez III (“Sanchez III”) was the sole member of

Sanchez Energy’s board of directors (the “SN Board”). 3 Approximately one week before Sanchez

Energy’s initial public offering (the “IPO”), Sanchez III caused Sanchez Energy to amend and

restate its certificate of incorporation to broadly permit the Sanchez family to compete directly


2
     Declaration of Cameron W. George, Executive Vice President and Chief Financial Officer of Sanchez
     Energy Corporation, in Support of Chapter 11 Petitions and First Day Motions [ECF No. 16] (the
     “First Day Declaration”) ¶ 12.
3
     Sanchez Energy Amendment No. 4 to Registration Statement on Form S-1, dated Nov. 30, 2011, at 93.



06818-00006/11191977.6                                3
           Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 9 of 49



with the company.4 Specifically, the amended charter provides that (1) Sanchez family businesses

“have the right to engage (and shall have no duty to refrain from engaging) in the same or similar

activities or lines of business as the Corporation” and (2) “if [Sanchez Energy’s affiliates] acquire

knowledge of a potential Business Opportunity that may be deemed a corporate opportunity of

both the Corporation and any of the [Sanchez Energy affiliates], then such [parties] shall have no

duty to communicate or offer such Business Opportunity…to the Corporation.” 5

           10.      The Sanchez family owned the majority of Sanchez Energy stock only for a

relatively brief time following the IPO.6 By April 2013, the Sanchez family had reduced (i.e.,

further monetized) its collective ownership interest to approximately 20%, 7 which had further

declined to approximately 10% by the time of the Debtors’ bankruptcy filing. 8

           11.      While the Sanchez family has retained only a relatively small portion of Sanchez

Energy equity, as shown in the diagram below, the Sanchez family members—Antonio Sanchez,

Jr. (“Sanchez Jr.”), his three sons, Sanchez III, Patricio Sanchez, and Eduardo Sanchez, and his

daughter, Anna Sanchez—have retained ownership and/or serve as directors and officers of two

of Sanchez Energy’s primary contractual counterparties: (1) Sanchez Oil & Gas Corporation

(“SOG”), a private company wholly-owned by members of the Sanchez family; 9 and (2) Sanchez




4
     Amended and Restated Certificate of Incorporation §§ 9.2, 9.3.
5
     Id.
6
     See Sanchez Energy Corporation Proxy Statement, dated Apr. 25, 2012, at 12.
7
     Id. at 18.
8
     See Sanchez Energy 2018 Annual Report filed on Form 10-K/A, dated Apr. 29, 2019 (“Sanchez Energy
     2018 10-K/A”) at 26.
9
     See Sanchez Energy 2018 Annual Report filed on Form 10-K, dated Mar. 1, 2019 (“Sanchez Energy
     2018 10-K”) at F-40.



06818-00006/11191977.6                              4
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 10 of 49



Midstream Partners LP (“SNMP”), a publicly traded limited partnership whose general partner,

Sanchez Midstream Partners GP LLC (“SNMP GP”), is wholly-owned by the Sanchez family. 10




          12.       The impact of these conflicts of interest is readily apparent. As discussed below,

at the time of the IPO, the Sanchez family caused Sanchez Energy to enter into the following

agreements with SOG: (i) a services agreement (the “Services Agreement”), pursuant to which


10
     See SNMP 2018 Annual Report filed on Form 10-K, dated Mar. 7, 2019 (“SNMP 2018 10-K”) at 42.



06818-00006/11191977.6                              5
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 11 of 49



Sanchez Energy shoulders an outsized portion of executive compensation and shared services

costs;11 (ii) a license agreement (the “License Agreement”), pursuant to which SOG now

improperly asserts ownership over the Debtors’ valuable seismic data; 12 and (iii) a lease

participation agreement (the “LPA”), pursuant to which Sanchez Energy pays the vast majority of

costs associated with a recreational lease kept for the enjoyment of SOG employees. 13 Sanchez

Energy also agreed to pay increased rates to SNMP under the parties’ midstream gathering

agreements in 2017, for seemingly no value in return. There is no conceivable explanation for

Sanchez Energy’s agreement to do so, other than that Sanchez Energy is controlled by members

of the Sanchez family who benefit from this arrangement by virtue of their ownership interest in

SNMP.

          B.        SANCHEZ FAMILY CAUSES SANCHEZ ENERGY TO ENTER INTO SERVICES AND
                    LICENSE AGREEMENTS WITH SANCHEZ FAMILY-OWNED SOG WHICH TREAT
                    SANCHEZ ENERGY UNFAIRLY

          13.       Contemporaneously with the Sanchez Energy IPO, the Sanchez family caused

Sanchez Energy to enter into the Services Agreement with Sanchez family-owned SOG. Pursuant

to the Services Agreement, SOG allocates to the Debtors their purported share of the costs for

various services, including “the allocable portion of salary, bonus, incentive compensation and

other amounts paid to Persons who provide Services.” 14 As a result of this arrangement, Sanchez

Energy has no employees of its own.15


11
     The Services Agreement is attached at Exhibit A to the Debtors’ Emergency Motion for Entry of Interim
     and Final Orders Authorizing Continued Performance of Obligations Under Shared Services
     Arrangements [ECF No. 10] (the “Services Motion”).
12
     The License Agreement, which is entitled The Geophysical Seismic Data Use License Agreement,
     dated December 19, 2011, is also attached at Exhibit A to the Services Motion.
13
     The LPA is also attached at Exhibit A to the Services Motion.
14
     Services Agreement § 4(a).
15
     Sanchez Energy 2018 10-K at 28.



06818-00006/11191977.6                              6
           Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 12 of 49



           14.      Pursuant to the Services Agreement, Sanchez Energy reimburses SOG for 100% of

the base salaries and annual bonuses received by its Executive Officers (other than Patricio

Sanchez, for whom Sanchez Energy reimburses 43% ) 16 despite the fact that “all of [Sanchez

Energy’s] executive officers are [also] employed by SOG and provide services to both [Sanchez

Energy] and other affiliates of SOG.” 17

           15.      For example, Sanchez Energy pays 100% of Sanchez III’s compensation even

though Sanchez III is a director of SNMP’s general partner and the Ad Hoc Group understands

that, for all intents and purposes, Sanchez III controls SNMP.

           16.      In addition, Sanchez Energy pays 100% of the salaries of Sanchez Jr. and Sanchez

III notwithstanding the fact that these individuals serve contemporaneously as Chief Executive

Officer and Co-President of SOG and, in that second capacity, are acting adverse to the Debtors’

estates—far from an innocuous “pass through.” 18 Sanchez Energy and SOG are counterparties “to

various agreements (the ‘SOG Agreements’) and other arrangements that have developed over

time.”19 One such agreement is the License Agreement. Pursuant to the License Agreement, in

2011, SOG agreed to provide to Sanchez Energy a “non-exclusive, perpetual, non-terminable ...

royalty free license to use” “Data” that SOG claims it owns, 20 which specifically includes seismic



16
     Sanchez Energy 2018 10-K/A at 5.
17
     Id.
18
     Services Mot. ¶¶ 9, 12, 18 (describing “technological database owned and maintained by SOG” which
     “includes seismic data [] licensed by SOG and used by the Debtors in connection with their exploration
     and development projects [which] is critical for the continued operation of the Debtors’ businesses.”);
     Debtors’ Reply in Support of Ropes & Gray Retention [ECF No. 491] ¶ 24 (“strongly disput[ing]”
     creditor allegations that the Debtors, and not SOG, own the seismic data).
19
     Services Mot. n. 4.
20
     License Agreement § 1. The License Agreement defines “Data” as “seismic, geophysical and
     geological information, including without limitation, all processed and reprocessed data, regardless of
     the form or medium on which it is displayed or stored,” but limits the definition to “only such seismic,
     geophysical and geological information relating to the Oil and Gas Properties of the Companies that is


06818-00006/11191977.6                                7
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 13 of 49



data that “is critical for the continued operation of the Debtors’ businesses.” 21 But it is the

Debtors—not SOG, that are the counterparties to the leases granting the right to explore and

produce oil and gas. And nothing in the Services Agreement or the License Agreement purports

to transfer the Debtors’ ownership interest in Data to SOG such that, at the very least, all Data

created after 2011 belongs to the Debtors. 22 Nevertheless, SOG—acting through the Sanchezes

funded entirely by Sanchez Energy—has repeatedly cited to the License Agreement as enabling it

to assert an adverse ownership interest in all Data generated on the Debtors’ properties.

          17.       Executive compensation is not the only cost misallocated to Sanchez Energy. To

the contrary, Sanchez Energy also pays an outsized share of costs for G&A services rendered by

SOG. Indeed, Sanchez Energy is not the only entity to which SOG provides services; according

to the Debtors, “SOG also provides services to certain non-Debtor affiliates and third parties,

including SN EF Unsub LP… and [SNMP].”23

          18.       For example, in connection with the purchase of the Comanche Assets 24 in March

2017 by two of Sanchez Energy’s subsidiaries, SN UnSub and SN EF Maverick, along with




     proprietary to SOG and the use of which is unrestricted by agreements SOG has with landowners or
     seismic data vendors.” Id. ¶ 2.
21
     Services Mot. ¶ 18.
22
     While the Services Agreement provides that SOG “either owns or has valid licenses or other rights to
     use all databases, geological data, geophysical data, engineering data, seismic data, maps,
     interpretations and other technical information to be used in connection with the Services to be provided
     hereunder for the benefit and use by [the Debtors],” Services Agreement § 5(f)(i), there is no provision
     in either agreement explicitly providing for the transfer of the Debtors’ ownership interests in Data to
     SOG.
23
     Services Mot. n. 7.
24
     The “Comanche Assets” are the 49% average working interest in approximately 318,000 gross
     (155,000 net) acres purchased by SN EF UnSub, LP (“SN UnSub”) and SN EF Maverick, LLC (“SN
     EF Maverick”) in conjunction with Gavilan Resources, LLC (“Gavilan”) for approximately $2.1
     billion. See Sanchez Energy 2018 10-K at 4.



06818-00006/11191977.6                                8
           Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 14 of 49



Gavilan, an entity controlled by The Blackstone Group, L.P., SOG entered into two separate

agreements to provide management services for those assets. 25

           19.      With respect to the portion of the Comanche Assets acquired by SN UnSub, SOG

entered into a Management Services Agreement with SN UnSub (the “UnSub MSA”). 26 The terms

of the UnSub MSA expressly prohibit SOG from allocating G&A costs to SN UnSub in excess of

$5 million per calendar year until March 1, 2019, after which it could not allocate costs to SN

UnSub in excess of $10 million per calendar year. 27

           20.      With respect to the portion of the Comanche Assets owned by Gavilan, Gavilan

entered into its own Management Services Agreement (the “Gavilan MSA”) with SN Comanche

Manager, LLC (“SN Comanche”).28 SN Comanche contemporaneously entered into a pass-

through letter agreement with SOG (the “Pass-Through Agreement”), pursuant to which SOG

assumed SN Comanche’s responsibilities under the Gavilan MSA “on substantially the same terms

and conditions.”29 Pursuant to those agreements, SOG is contractually prohibited from allocating

more than $500,000 of G&A costs per month to Gavilan. 30

           21.      Because SOG has contractually agreed to limitations on the amount of G&A costs

that it can charge to SN UnSub and Gavilan, it appears Sanchez Energy is forced to pay the balance

of whatever SOG charges, even if such underlying costs were incurred for the benefit of other

entities.




25
     Id. at F-44 to F-45.
26
     Id. at F-45.
27
     Id.
28
     Id. at F-44.
29
     Id. at F-44 to F-45.
30
     Id. at F-44.



06818-00006/11191977.6                             9
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 15 of 49



          22.       In point of fact, during fiscal years 2017 and 2018, Sanchez Energy paid SOG $73.3

million and $64.9 million, respectively, on account of G&A costs. 31 Meanwhile, SN UnSub paid

SOG only $5.4 million and $5.5 million in fiscal years 2017 and 2018, respectively, for G&A

expenses, while Gavilan paid SOG only $4.6 million and $6 million in 2017 and 2018,

respectively.32

          C.        GATHERING AND PROCESSING AGREEMENTS WITH SNMP

          23.       Another way in which the Sanchez family improperly profits from the Debtors is

through gathering and processing agreements between the Debtors and non-Debtor affiliate

SNMP, which, like SOG, is controlled by the Sanchez family. See supra, ¶ 11. SNMP generates

profits through its “ownership stakes in oil and natural gas gathering systems, natural gas pipelines

and natural gas processing facilities,” including the Western Catarina Midstream gathering

system.33

          24.       The Western Catarina Midstream gathering system was sold by Sanchez Energy to

SNMP in October of 2015, and SNMP uses the gathering system solely to support the gathering,

processing, and transportation of oil and natural gas produced by Sanchez Energy pursuant to the

Firm Gathering and Processing Agreement dated on or about October, 14, 2015 (the “Catarina




31
     Id. at F-41; Sanchez Energy 2018 10-K/A at 30.
32
     See Sanchez Energy Proxy Statement dated March 28, 2018 at 59; Sanchez Energy 2018 10-K/A at 30-
     31. It is unclear, based on the public information presently-available to the Ad Hoc Group, whether
     the $73.3 million and $64.9 million paid by Sanchez Energy includes amounts paid by SN UnSub and
     Gavilan (through SN Comanche). In any event, the G&A expenses borne by Sanchez Energy are vastly
     disproportionate to the payments made by unrestricted subsidiaries and affiliated entities.
33
     SNMP 2018 10-K at 6. The Western Catarina Midstream consists of approximately 150 miles of
     gathering pipelines, four main gathering and processing facilities, including stabilizers, storage tanks,
     compressors and dehydration units, and other related assets in Western Catarina, located in Dimmit and
     Webb counties, Texas, and services upstream production from assets located in the Eagle Ford Shale
     in South Texas.



06818-00006/11191977.6                                10
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 16 of 49



Gathering Agreement”).34 Under the terms of the Catarina Gathering Agreement, Sanchez Energy

paid SNMP approximately $52.8 and $57.9 million in 2017 and 2018, respectively. 35

          25.       Notably, on June 30, 2017, the Catarina Gathering Agreement was amended to add

an incremental infrastructure fee to be paid by Sanchez Energy to SNMP “based on water that is

delivered through the gathering system,”36 despite the fact that the Catarina Gathering Agreement

already provided for the receipt and storage of water by SNMP (without the payment of these

additional fees to SNMP—i.e., this appears to have been a unilateral re-trade). 37 Moreover, SNMP

twice increased the tariff rate in 2019 with respect to certain volumes of hydrocarbons, first in

January and again in April.38 The 2019 tariff hikes have already cost Sanchez Energy millions of

dollars, over and above the original tariff costs.39 Remarkably, the Special Committee did nothing

in response.

          26.       Sanchez Energy is also party to a gathering agreement with Seco Pipeline, LLC

(“Seco Pipeline”), a wholly owned subsidiary of SNMP, whereby Seco Pipeline transports certain

quantities of natural gas belonging to Sanchez Energy. This agreement had an initial term of one

month that expired on September 30, 2017, but the agreement continues month-to-month unless

terminated by either party. 40 In 2018, Sanchez Energy paid SNMP $7.2 million under the Seco




34
      Id.; see also Catarina Gathering Agreement arts. II, III. The Catarina Gathering Agreement was
      executed between Debtor SN Catarina LLC, a wholly owned subsidiary of Sanchez Energy, and
      Catarina Midstream LLC, a wholly owned subsidiary of SNMP.
35
     SNMP 2018 10-K at 85.
36
     SNMP Quarterly Report filed on Form 10-Q, dated Nov. 14, 2017 (“SNMP 2017 3Q 10-Q”) at 22.
37
     Catarina Gathering Agreement §§ 3.2; 5.3; Ex. B.
38
     SNMP Quarterly Report filed on Form 10-Q, dated May 9, 2019 (“SNMP 2019 1Q 10-Q”) at 21, 26.
39
     Id. at 28.
40
     SNMP 2018 10-K at 59.



06818-00006/11191977.6                             11
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 17 of 49



Pipeline agreement.41 Sanchez Energy does not use the Seco Pipeline, but continues to incur

charges for minimum volume commitments.42 Yet Sanchez Energy has not taken any steps to

reject the agreement and realize significant savings.

          D.        SANCHEZ ENERGY PAYS SOG FOR RECREATIONAL USE OF HUNTING LEASE

          27.       In addition to the Services Agreement, Sanchez Energy and SOG have entered into

the LPA whereby Sanchez Energy shoulders 90% of the payments under a “recreational” real

property lease that SOG employees use for “hunting, fishing, grazing and recreational purposes.” 43

The Debtors plan to continue making these payments post-petition (brazenly, without Court

approval), but have given no legitimate business justification for doing so. 44 The Ad Hoc Group

expects there are many more similar charges the continued payment of which are inappropriate for

a debtor in possession.

          E.        EXCESSIVE EXECUTIVE COMPENSATION

          28.       As discussed above, Sanchez Energy has been forced to pay 100% of the

compensation of all but one of its Executive Officers, despite the fact that these executives provide

substantial services to other non-Debtor entities owned by the Sanchez family, including SNMP

and SOG. What is more, however, is the exorbitant amount of compensation that Sanchez Energy

has paid to its Executive Officers and directors, which has only increased in the years leading up




41
     Id. at 85.
42
     For instance, during the three months ended March 31, 2019, Sanchez Energy only transported
     approximately 7.5 MMcf/d of natural gas through the Seco Pipeline. SNMP 2019 1Q 10-Q at 27 & 43.
     In the second quarter of 2019, Sanchez Energy was transporting only 0.2 Mcf/d of natural gas through
     the Seco Pipeline. SNMP Quarterly Report filed on Form 10-Q, dated Aug. 8, 2019 at 29. In the third
     quarter of 2019, SN was transporting zero gas through the Seco Pipeline. SNMP Quarterly Report filed
     on Form 10-Q, dated Nov. 8, 2019 (“SNMP 2019 3Q 10-Q”) at 29.
43
     LPA §§ 1, 3.
44
     Services Mot. ¶ 11, n. 8.



06818-00006/11191977.6                             12
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 18 of 49



to its bankruptcy filing as shareholders and creditors have suffered hundreds of millions of dollars

of losses.

          29.       On August 29, 2018, minority stockholders filed a derivative lawsuit challenging

Sanchez Energy’s director compensation and asserting claims for breach of fiduciary duty, unjust

enrichment, and corporate waste.45 As set forth in that complaint, the six non-employee directors

on the Board at that time—namely, T. Brian Carney, M. Gregory Colvin, Gilbert Garcia, Alan

Jackson, Sean Maher, and Robert Nelson III—were paid an average of $354,872 per director, a

sum significantly higher than amounts paid to directors of similarly-sized companies. 46 During

that period, Sanchez Energy had a market capitalization of only approximately $200 million. 47 By

contrast, directors of S&P 500 companies and large-cap companies were paid an average of

$288,909 and $274,000, respectively. 48 Average director compensation for companies with

market capitalizations below $1 billion was approximately $150,000 and for microcap companies

like Sanchez Energy, the average was approximately $120,000. 49 To justify paying its directors

more than three times what its peers’ directors are paid, Sanchez Energy created an

unrepresentative “peer” group of 17 companies that consisted of six companies with a market

capitalization above $5 billion, six between $1 billion and $5 billion, and only one with a smaller

market capitalization than Sanchez Energy.




45
     See Verified Shareholder Derivative Complaint (the “Shareholder Complaint”), Armato v. Sanchez, Jr.
     et al., Case No. 2018-0642 (Del. Ch.).
46
     Shareholder Complaint ¶ 18.
47
     Id. ¶ 19.
48
     Id. ¶ 18.
49
     Id. ¶ 20.



06818-00006/11191977.6                             13
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 19 of 49



          30.       The lawsuit, which has been stayed pending the Debtors’ bankruptcy filing, has not

chastened Sanchez Energy’s efforts to pay inflated compensation. 50 Rather, Sanchez Energy

continues to use a wholly unrepresentative peer group consisting of much larger companies in

order to justify its bloated director salaries. 51

          31.       Sanchez Energy also grossly overpays its Executive Officers. Between 2016 and

2018, Sanchez Jr.’s and Sanchez III’s total compensation (all paid by Sanchez Energy) increased

from approximately $14 million in the aggregate to approximately $19 million in the aggregate—

a more than 35% increase.52 And during that same period, Sanchez Energy’s stock price

plummeted from $14.24 per share to $0.26 per share—a more than 98% decrease.53 In total,

Sanchez Energy paid more than $55 million in executive compensation in 2016 through 2018

alone.54

          32.       On February 20, 2019, the New York Stock Exchange suspended trading in

Sanchez Energy’s common stock and notified Sanchez Energy that its stock was subject to

delisting proceedings.55       Nevertheless, that same month, Sanchez Energy, acting through a

“Compensation Committee,” elected to “increase the base salary levels for [its] Executive

Chairman, President and Chief Executive Officer, Executive Vice President and Chief Financial

Officer and Executive Vice President, General Counsel and Secretary,” including Sanchez Jr.,


50
     Id. ¶¶ 22-23. “On August 16, 2019 a suggestion of bankruptcy was filed in the Derivative Action by
     the Company, and there has been no activity in the case since that time.” Sanchez Energy Quarterly
     Report filed on Form 10-Q, dated Nov. 8, 2019 (“Sanchez Energy 2019 3Q 10-Q”) at 43.
51
     Sanchez Energy 2018 10-K/A at 8.
52
     Id. at 14 (executive compensation table 2016-2018).
53
     Yahoo!         Finance,      Sanchez         Energy        Corporation (SNECQ)    Summary,
     https://finance.yahoo.com/quote/SNECQ/ (from January 23, 2017 to December 31, 2018, SNECQ
     stock price fell from $14.24 per share to $.26 per share).
54
     Sanchez Energy 2018 10-K/A at 14.
55
     Sanchez Energy 2018 10-K at 40.



06818-00006/11191977.6                               14
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 20 of 49



Sanchez III, and the Debtors’ current Chief Financial Officer, Cameron George, 56 by more than

$500,000 in the aggregate.57 Sanchez Energy again justified these salary increases in relation to

the unrepresentative “peer group.” 58

          33.       That was not enough. Just three months later (and a mere three months before the

petition date), in May 2019, Sanchez Energy’s “Special Committee” approved additional salary

increases for the Executive Officers under certain Executive Services Agreements, which

purportedly provide the Executive Officers with, among other things, massive golden parachutes,

including “a lump-sum cash payment equal to two times the annual base salary and two times the

largest annual bonus paid (or due to be paid) to the executive for the year in which the termination

occurs or any year in the three calendar year period immediately preceding the date of termination”

in the event the Executive Officer is terminated for “good reason.” 59 The Special Committee also

approved an egregious 2019 Executive Incentive Plan, which targets payouts over a three-quarter

period of approximately $10 million and as high as $20 million.60 On top of those payments, the

plan called for the immediate payment of additional retention amounts of over $4 million in

“upfront” bonuses.61

          34.       The new compensation scheme approved by the Special Committee in 2019 is set

forth below:



56
     Sanchez Energy 2018 10-K/A at 8.
57
     Sanchez Energy Current Report on Form 8-K, dated May 9, 2019, at 2.
58
     Id.; Sanchez Energy 2018 10-K/A at 9. Notably, Sanchez Jr.’s, Sanchez III, Mr. George, and Mr.
     Kopel’s total compensation packages in 2018 were approximately $9.5 million, $9.6 million, $3.3
     million, and $2.6 million, respectively.
59
     Sanchez Energy Current Report on Form 8-K, dated May 9, 2019, at 2.
60
     Id. at 2-3.
61
     Id. at 3 (disclosing out of the ordinary course executive compensation packages with targeted
     compensation totals of $48 million, including $35 million in severance and $14 million in bonuses).



06818-00006/11191977.6                             15
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 21 of 49



                         2018-19 Executive Officer Summary Compensation Table.




          F.        THE SPECIAL COMMITTEE HAS FAILED TO SERVE DUTIFULLY

          35.       On or around October 26, 2018, Eugene Davis was appointed to serve on the SN

Board.62 Another director, Adam Zylman, was also appointed, but it was always contemplated

that Mr. Davis would serve as chair of a restructuring committee, i.e., the Special Committee.63

          36.       Mr. Davis was initially approached about serving in this capacity by Sanchez III—

not by a purportedly independent director—and he did not speak to any creditors regarding the

situation.64

          37.       Mr. Davis understood that certain of the Debtors’ extant directors had been sued in

a lawsuit alleging they were beholden to the Sanchez family, but he did not perform any diligence

on the lawsuit, beyond reviewing the description of the litigation in certain SEC filings. 65 Mr.

Davis does not know which directors were alleged to be particularly close with the Sanchez


62
     Oral Deposition of Eugene I. Davis, Oct. 22, 2019 (“Davis Depo. Tr.”), at 6:19-25. The Ad Hoc Group
     will provide a copy of the Davis Depo. Tr. to the Court upon request.
63
     Id. at 8:16-25, 9:2-9, 10:16-18.
64
     Id. at 25:15-25; 31:14-23.
65
     Id. at 32:17-33:11.



06818-00006/11191977.6                              16
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 22 of 49



family,66 or which directors were the subject of the Delaware Supreme Court’s conclusion that

there is “a reasonable doubt that [such director] can act impartially in a matter of economic

importance to Sanchez personally.”67 Mr. Davis also has no understanding of whether the action

was settled or how it was resolved.68

          38.       The Debtors’ prior CFO (Mr. George’s predecessor) resigned on the same day that

Mr. Davis was appointed to the SN Board, but Mr. Davis does not know why the CFO resigned,

and did not know that he was paid a $1 million severance payment. 69

          39.       Mr. Davis also has no idea if the Debtors performed any due diligence on him, and

does not recall being asked about the fact that he used to be a lawyer at Akin Gump, the Debtors’

restructuring counsel, which previously represented SOG, SNMP, and the Sanchez family. 70

          40.       Mr. Davis has no memory of anyone asking him how many boards he sat on.71

And, worse, Mr. Davis does not remember if he sat on more or less than forty boards at the time. 72

          41.       No one at the Debtors asked Mr. Davis about the fact that he was sued in a case

captioned Caspian Select Credit Master Fund Ltd. v. Terrence Gohl, Jonathan Ball, Eugene I.

Davis, Dr. Reiner Beutel, Donald C. Campion, Christopher E. Keenan, Wayzata Inv. Partners

LLC, C.A. No. 10244-VCN (Del. Ch. Ct.).73               In that case, claims questioning Mr. Davis’

independence on the basis that Mr. Davis “enjoyed advantageous business affiliations with



66
     Id. at 33:12-15.
67
     Id. at 33:20-34:11, 37:17-18.
68
     Id. at 37:21-23.
69
     Id. at 16:13-18, 12:4-9.
70
     Id. at 38:7-15, 40:11-14.
71
     Id. at 38:16-19.
72
     Id. at 38:20-39:5.
73
     Davis Depo. Tr. at 40:15-21.



06818-00006/11191977.6                             17
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 23 of 49



Wayzata Partners and one can reasonably infer that [he and another director] expect those

favorable relations to continue” survived a motion to dismiss.74 Mr. Davis never informed the

Debtors’ board about this lawsuit.75

          42.       Similarly, no one at the Debtors asked Mr. Davis about the fact that he was sued in

another case captioned RBC Capital Markets, LLC v. Jervis, Case No. 6350-VCL (Del. Ch.).76 In

that case, the trial court found that Mr. Davis “had personal circumstances that inclined [him]

towards a near-term sale” of the company’s assets.77 Mr. Davis’ “personal circumstances”

included the fact that Mr. Davis was “over-boarded,” which Institutional Shareholder Services

required to be addressed by Mr. Davis resigning from certain board roles, and also that Mr. Davis

stood “to realize $200,000 in the Company’s equity, which would vest upon a change of control

and which he would otherwise have to leave on the table if Rural did not change hands prior to

April 2011.”78

          43.       After conducting an “independent review of the record,” the Supreme Court of

Delaware confirmed that such findings were supported by the evidence. 79 The trial court also

found that Mr. Davis “was largely an absentee director.” 80 Mr. Davis never informed the Debtors’

board about this lawsuit.81




74
     Caspian Select Credit Master Fund Ltd. v. Gohl, No. CV 10244-VCN, 2015 WL 5718592, at *6 (Del.
     Ch. Sept. 28, 2015).
75
     Davis Depo. Tr. at 42:2-4.
76
     Id. at 42:5-7.
77
     RBC Capital Markets, LLC v. Jervis, 129 A.3d 816, 826 (Del. 2015).
78
     Id. at 826, n. 8.
79
     Id. at 828.
80
     Id. at 835.
81
     Davis Depo. Tr. at 49:19-23.



06818-00006/11191977.6                              18
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 24 of 49



          44.       Mr. Davis negotiated a $31,000 per month compensation package (double the

amount that Mr. Zylman and other board members are paid), 82 with Sanchez III and with Akin

Gump—not face to face with any independent board members. 83

          45.       The Special Committee is supposed to be independent, but for five months, until

March 2019, Mr. Davis used Akin Gump as counsel. 84 Mr. Davis did not understand that Akin

Gump previously represented Sanchez III and Sanchez Jr.85 Indeed, even at the time of his

deposition, Mr. Davis had no clear understanding of this fact. 86 Similarly, Mr. Davis refuses to

provide his understanding of whether Akin Gump did or did not represent SOG. 87 Mr. Davis is

also not certain whether Akin Gump previously represented SNMP. 88

          46.       Mr. Davis refused to take consideration in stock, because he did not believe equity

was going to be the fulcrum security, 89 and thus believed the debtors were insolvent.

Notwithstanding this view, Mr. Davis never consulted with any creditors about his fee. 90 In fact,




82
     See Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing Payment of
     Certain Prepetition Compensation Obligations; (II) Authorizing Payment of Postpetition
     Compensation Obligations in the Ordinary Course of Business; and (III) Granting Related Relief [ECF
     No. 9], at Schedule 1 (disclosing that Mr. Davis earns a monthly salary of more than $31,000, as
     compared to the average monthly compensation of non-executive board members, including Special
     Committee member Mr. Adam C. Zylman, of approximately $15,000); Aug. 13 Hr’g Tr., Vol. I at
     89:15-23 (Counsel: “[Mr. Davis is paid twice as much as other board members because of his] particular
     experience in the restructuring context.”).
83
     Davis Depo. Tr. at 53:4, 53:7-8.
84
     Id. at 21:13-22:24.
85
     Id. at 53:25-54:5, 55:2-56:13.
86
     Id. at 54:8-9, 56:13.
87
     Id. at 75:10-19, 75:23, 76:22-77:3.
88
     Id. at 82:24-83:5.
89
     Id. at 58:22-59:7.
90
     Id. at 59:8-11.



06818-00006/11191977.6                              19
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 25 of 49



Mr. Davis never consulted with any creditors during the entire period leading up to the

commencement of the bankruptcy cases about anything. 91

          47.       Alarmingly, Mr. Davis was unable to describe with any particularity or substance

the scope of the Special Committee’s mandate. 92 According to the Debtors’ first day declaration

of their Chief Financial Officer, Cameron George:

          [T]he Board delegated to the Special Committee the exclusive power and
          authority to investigate, pursue, settle, and/or otherwise resolve any and all
          potential claims or causes of action the Debtors may have related to SOG, SNMP,
          or any of their respective affiliates or joint ventures in which any of the foregoing
          are a partner or member in connection with any actual or potential related party
          transaction. In furtherance of that delegated authority, in March 2019, the Special
          Committee hired Ropes & Gray LLP as counsel responsible for assisting the
          Special Committee in conducting its investigation.93

          48.       Notwithstanding the Debtors’ sworn representation, it is clear that the Special

Committee is not overseeing any investigation, and was providing little, if any, oversight for Ropes

& Gray—the law firm retained by they Special Committee to conduct an investigation into the

Debtors’ relationships with its affiliates. Thus, Ropes & Gray, effectively on its own, carried out

a $5.3 million investigation into affiliate transactions. 94 No officer has been overseeing Ropes &

Gray’s investigation, and Mr. Davis conceded that there is not any officer of the Debtors that would

be appropriate to serve that function. 95 In addition, Ropes & Gray was not teamed with any




91
     Id. at 92:4-12.
92
     Id. at 18:6-23.
93
     First Day Decl. ¶ 63 (emphasis added).
94
     Debtors’ Reply in Support of Ropes & Gray Retention [ECF No. 491] ¶ 8-9.
95
     Davis Depo. Tr. at 68:13-17, 72:9-12.



06818-00006/11191977.6                             20
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 26 of 49



independent financial advisor.96 Mr. Davis has no idea what Ropes & Gray has done about seeking

financial advice.97

           49.      As described above, in February 2019, “the Compensation Committee elected to

increase the base salary levels for [their] Executive Chairman, President and Chief Executive

Officer, Executive Vice President and Chief Financial Officer and Executive Vice President,

General Counsel and Secretary from 2018….”98 Mr. Davis did not know that this occurred. 99 Nor

does Mr. Davis know the identity of the members of the Compensation Committee. 100

Nevertheless, just a month or two later, Mr. Davis approved additional raises for Messrs. Sanchez,

Jr., Sanchez III, and George.101 Mr. Davis never asked any attorney whether these compensation

packages were lawful under the Bankruptcy Code.102

           50.      Since the Debtors filed their bankruptcy petitions, Mr. Davis has not taken any steps

to ensure that Akin Gump does not represent the Debtors adverse to SOG. 103 Specifically, Mr.

Davis has done nothing about the fact that Akin Gump has been representing the Debtors in

connection with their motion to seek to continue performing “in the ordinary course” under the

Shared Services Agreement with SOG.104




96
      Id. at 70:20-25.
97
      Id. at 70:8-13.
98
      Sanchez Energy 2018 Form 10-K/A at 8.
99
      Davis Depo. Tr. at 101:25-102:4, 104:18-22.
100
      Id. at 95:16-25.
101
      Id. at 106:24-107:1.
102
      Id. at 109:9-19.
103
      Id. at 77:4-20, 78:16-24, 80:18-25.
104
      Id. at 81:18-82:9.



06818-00006/11191977.6                               21
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 27 of 49



          51.       Mr. Davis understands that SOG asserts an adverse ownership claim over certain

seismic data incidental to the Debtors’ oil and gas reserves. 105 But, Mr. Davis has not taken any

steps to ensure that the Debtors are not funding the salaries of SOG executives who are acting

adverse to the Debtors.106

          52.       Similarly, Mr. Davis has not taken any steps to ensure that Akin Gump does not

represent the Debtors adverse to SNMP in connection with the Debtors’ midstream contracts. 107

Indeed, prior to the commencement of the chapter 11 cases, in January 2019, when SNMP sought

to unilaterally raise tariffs on Debtors SN Catarina’s gathering agreement, Mr. Davis did not

consult with any independent counsel. 108 Mr. Davis relied upon Akin Gump.109 A few months

later, when SNMP sought to raise the rate, again, Mr. Davis took no steps to ensure that Ropes &

Gray, not Akin Gump, advised the board. 110

          53.       It has been disclosed in these chapter 11 cases that Mr. Davis “is or was” a corporate

governor for, “among others,” more than twenty-six entities “to which Akin Gump serves or served

as counsel.”111 And there are several other similar matters, including among others, Verso, ALST

Casino Holdco, LLC, Genco Shipping & Trading Limited, Goodrich Petroleum Corp., Titan

Energy, Elk Petroleum, and U.S. Concrete, for which Mr. Davis serves or has served as a corporate




105
      Id. at 112:20-23.
106
      Id. at 114:24-115:15.
107
      Id. at 82:11-82:21.
108
      Id. at 84:12-85:11.
109
      Id. at 84:23-85:4.
110
      Id. at 86:15-18.
111
      Debtors’ Application to Employ Akin Gump Strauss Hauer & Feld LLP as Counsel to the Debtors and
      Debtors in Possession [ECF No. 268] at Ex. A (Declaration of Ira S. Dizengoff) ¶ 49.



06818-00006/11191977.6                               22
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 28 of 49



governor and for which Akin Gump represented the company or a powerful creditor party that had

influence in appointing directors.112

          G.        POST-PETITION EVENTS SHOW CONTINUED CORPORATE GOVERNANCE
                    FAILURES

                    1.     Denial of Debtors’ Motion for Post-Petition Financing

          54.       The Debtors commenced these chapter 11 cases on August 11, 2019. At the first

day hearing, the Debtors asked for emergency relief concerning an alleged need for post-petition

financing. Donald Koetting, a financial advisor retained by the Debtors, testified that “[t]he

Debtors have a critical need to use the DIP proceeds and Cash Collateral to operate their business

and preserve the going concern value of the Debtors.” 113 Mr. Koetting further testified that

“[w]ithout access to the DIP Facility and use of Cash Collateral, the Debtors will be unable to

continue to operate their business as a going concern and preserve and maximize the value of their

assets for the benefit of all stakeholders.”114 The Debtors’ CFO, Mr. George, also testified that

“[a]bsent the DIP Financing, the Debtors would be unable to fund their capital expenditures

program during the course of these chapter 11 cases, which program is essential to maintaining the

Debtors’ asset base for the benefit of all of the Debtors’ stakeholders.” 115

          55.       The Ad Hoc Group objected. The Court found that, the Debtors’ assertions

notwithstanding, “the debtor clearly doesn’t need the money before we can get to a [final]

hearing.”116




112
      Davis Depo. Tr. at 133:1-138:25.
113
      Declaration of Donald Koetting [ECF No. 26-2] ¶ 15.
114
      Id. ¶ 18.
115
      First Day Decl. ¶ 70.
116
      Aug. 13 Hr’g Tr., Vol. II at 117:18-20.



06818-00006/11191977.6                             23
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 29 of 49



          56.       At the final hearing, the Debtors once again sought approval of post-petition

financing, again asserting a dire need to incur credit. Once again, after considering the evidence,

the Court determined that “there is no urgency for new money.” 117 Moreover, the Court also found

that the Debtors failed to duly consider an alternative DIP merely “to avoid the priming fight”

notwithstanding that the Debtors’ proposed DIP contained a litany of provisions that were

“substantially harmful to the estate.” 118

          57.       More than a month later, the Debtors reported to the Court that “the Debtors’

business operations are going smoothly,” notwithstanding the absence of the post-petition

financing the Debtors asserted they so urgently required. 119

                    2.     Negotiations of Revised DIP and Selection of a CRO

          58.       Following the final DIP hearing, negotiations ensued between the ad hoc group of

secured noteholders, the Official Creditors’ Committee, and the Ad Hoc Group (the “Creditor

Parties”). The Creditor Parties determined that appointment of an independent Chief Restructuring

Officer (“CRO”) was necessary given the rampant conflicts of interest that exist within the

Debtors’ current management (as described above).

          59.       On October 7 and 14, the Creditor Parties submitted proposed orders requiring that

each Creditor Party have consent rights over the identity of the CRO.

          60.       On October 15, the Creditor Parties interviewed several candidates for CRO. The

Creditor Parties unanimously selected John J. Ray III, senior managing director at Greylock

Partners, LLC, and informed the Debtors of their determination.




117
      Sept. 19 Hr’g Tr. at 274:11-12.
118
      Id. at 274:15-22.
119
      Oct. 23 Hr’g Tr. at 7:9-10.



06818-00006/11191977.6                              24
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 30 of 49



          61.       Mr. Davis, upon learning of the Creditor Parties’ selection, but before interviewing

Mr. Ray, asked the Debtors’ professionals, “[d]id we figure out the GTAT angle on this guy[?]”

“[n]ot sure how I can recommend him knowing what I know about GTAT.” Mr. Davis’ response

shows that he was never going to agree to the Creditor Parties’ selection. “GTAT” refers to GT

Advanced Technologies, an unrelated company that filed for chapter 11 in 2014. 120 But Mr. Ray

was not appointed to the “GTAT” board until November 11, 2014, after the company filed for

bankruptcy filing, and had no role whatsoever in the company’s downfall. 121 Moreover, Mr. Davis

himself was appointed as an independent manager to one of the GTAT debtors—GT Advanced

Equipment Holding—before Mr. Ray, and prior to the commencement of GTAT’s chapter 11

cases on October 6, 2014.122

          62.       On October 20, Mr. Davis, Mr. Zylman, and Akin Gump interviewed Mr. Ray

telephonically, and Mr. Ray spoke with Sanchez III the next day. The Debtors then reported to

the Creditor Parties that the Debtors would not accept Mr. Ray, although they offered no

substantive reason for their decision.

          63.       On November 15, 2019, the Debtors filed their “emergency” motion to appoint

Mohsin Meghji as CRO [ECF No. 593] (the “CRO Motion”). The CRO Motion suggests that the

genesis of the CRO’s appointment was that “the stakeholders expressed their view that the

Debtors’ chapter 11 cases could benefit from the appointment of a chief restructuring officer with



120
      See In re GT Advanced Technologies, Inc., et al., Case No. 14-11916 (HJB) (Bankr. D.N.H.).
121
      Richard E. Newsted and John J. Ray III Appointed to GT Advanced Technologies Board of Directors,
      BLOOMBERG BUSINESS (November 25, 2014 2:18 PM), https://www.bloomberg.com/press-
      releases/2014-11-25/richard-e-newsted-and-john-j-ray-iii-appointed-to-gt-advanced-technologies-
      board-of-directors; see also Davis v. Gutierrez, No. 17–cv–147–JL, 2018 WL 1514869 (D.N.H. Mar.
      27, 2018) (suit brought against two officers for purportedly misleading the board regarding conduct
      that caused GTAT to “collapse[] into bankruptcy less than one year” later).
122
      See In re GT Advanced Technologies, Inc., et al., Case No. 14-11916 (HJB) (Bankr. D.N.H.).



06818-00006/11191977.6                               25
            Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 31 of 49



a focused scope limited to certain restructuring-related issues.”123 That is half true. The Debtors

failed to explain that the creditors’ principal concern in seeking the appointment of a CRO was to

ensure the involvement of a truly independent fiduciary who was trusted by creditors to protect all

stakeholders’ interests.

            64.      Notably, Mr. Meghji’s services will be “subject to the ultimate oversight, direction

and decision making authority of the SN Board or (as to matters delegated to it) by the Special

Committee.”124 The topics over which Mr. Meghji will have nominal oversight include (i) SOG,

including the Services and License Agreements, and (ii) Catarina Midstream, LLC, SNMP, and

any of their respective non-Debtor affiliates, including matters relating to the Catarina Gathering

Agreement.125

            65.      While the CRO Motion contemplates that the CRO will provide “oversight and

direction,” subject to “ultimate” oversight, direction, and decision-making by the SN Board and

the Special Committee (together, the “Governing Body”), the CRO is expressly prohibited from

conducting an investigation with respect to “prepetition transactions between the Debtors, SOG,

Catarina Midstream or SNMP, to the extent such investigation has already been conducted

independently by the Special Committee consistent with such Special Committee’s fiduciary

duties.”126 The CRO may investigate these matters only if the Governing Body or the Court

“determines that a conflict may exist between any of the Debtors, on the one hand, and any of

SOG, Catarina Midstream, SNMP, or any existing directors or officers, on the other hand.” 127



123
      Id. ¶ 2.
124
      Id. ¶ 17(a).
125
      Id.
126
      Id.
127
      Id. ¶ 17(b).



06818-00006/11191977.6                                26
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 32 of 49



          66.        In short, Mr. Meghji is just a different version of the existing Special Committee.

He is not a member of the Sanchez family, but he will report to the Sanchez family and other

officers and directors who owe their positions to the Sanchez family. And instead of bringing

needed independence, he is proposing to bring another team of restructuring professionals from

his own firm, M-III, who will be doing what the Special Committee and existing professionals are

supposed to be doing, including “[w]ork[ing] with management and the Debtors’ other advisors

with respect to the development, negotiation and filing of any chapter 11 plan, disclosure statement

or motion to dismiss or convert the Debtors’ bankruptcy cases.” 128

                                           IV.     ARGUMENT

          A.         APPOINTMENT OF AN EXAMINER IS REQUIRED IN THESE CASES

          67.        Section 1104(c) of the Bankruptcy Code provides that if no trustee has been

appointed, then at any time prior to confirmation, upon the request of a party in interest:

                     the court shall order the appointment of an examiner to conduct such
                     an investigation of the debtor as is appropriate, including an
                     investigation of any allegations of fraud, dishonesty, incompetence,
                     misconduct, mismanagement, or irregularity in the management of
                     the affairs of the debtor of or by current or former management of
                     the debtor, if—

                            (1) such appointment is in the interests of the
                                creditors, any equity security holders, and other
                                interests of the estate; or

                            (2) the debtor’s fixed, liquidated, unsecured debts,
                                other than debts for goods, services, or taxes, or
                                owing to an insider, exceed $5,000,000.

      11 U.S.C. § 1104(c) (emphasis added).

          68.        Here, there is no question that the threshold predicates for the appointment of an

examiner exist: no trustee has been appointed; no plan has been confirmed; and the Ad Hoc Group


128
      Id. ¶ 17(c).



06818-00006/11191977.6                               27
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 33 of 49



is clearly a “party in interest,” as it comprises creditors holding significant claims against the

Debtors. See 11 U.S.C. § 1109(b) (“party in interest” includes “a creditor”). Moreover, not only

does the Debtors’ qualifying unsecured debt far exceed $5 million, but appointment of an examiner

in these cases is demonstrably in the interests of their creditors. Indeed, a comprehensive

investigation into the complex web of Sanchez family-owned companies, the intercompany

contracts they have entered into, and the millions of dollars that have flowed between them is an

inevitable and integral part of these chapter 11 cases, and should be undertaken by a truly

independent examiner. And, as further discussed below, the examiner’s scope should be broad,

affording him or her standing to initiate, prosecute, and/or settle claims that he or she identifies in

the course of his or her investigation.

                    1.     Section 1104(c)(2) Mandates Appointment of an Examiner

          69.       The District Court for the Southern District of Texas has joined the numerous courts

holding that the appointment an examiner under section 1104(c)(2) “is mandatory” where it is

sought by a party in interest for a debtor with the threshold amount of qualifying debt. In re

Schepps Food Stores, Inc., 148 B.R. 27, 31 (S.D. Tex. 1992) (holding that “[t]he section on

appointment of an examiner at the request of a party in interest is mandatory”); see also

Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498, 500-01 (6th Cir. 1990)

(noting that section 1104(c)(2) of the Bankruptcy Code “plainly means that the bankruptcy court

‘shall’ order the appointment of an examiner when the total fixed, liquidated, unsecured debt

exceeds $5 million, if [a party in interest] requests one”).

          70.       Here, there is no question that the Debtors’ fixed, liquidated, unsecured debts

exceed $5 million. The Ad Hoc Group alone holds more than $1 billion of unsecured bond claims

against the Debtors. As such, section 1104(c)(2) mandates the appointment of an examiner to

conduct an appropriate investigation of the Debtors.


06818-00006/11191977.6                               28
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 34 of 49



                    2.     The Interests of the Debtors’ Creditors Also Require the Appointment
                           of an Examiner

          71.       While the appointment of an examiner is plainly required under section 1104(c)(2),

it is also clear that the appointment of an examiner in these cases is in the interests of the Debtors’

creditors, and their estates in general. See 11 U.S.C. § 1104(c)(1) (a court shall appoint an

examiner where “such appointment is in the interests of the creditors … and other interests of the

estate”).

          72.       Section 1104(c) expressly contemplates an examiner’s investigation of “any

allegations of fraud, dishonesty, incompetence, misconduct, mismanagement, or irregularity in the

management of the affairs of the debtor of or by the current or former management of the debtor.”

11 U.S.C. § 1104(c). Appointment of an examiner is particularly appropriate and in the interests

of creditors where related parties engaged in prepetition transfers of assets about which “there are

unanswered questions concerning the transaction and interrelationships of the parties involved.”

In re Gilman Servs., Inc., 46 B.R. 322, 327 (Bankr. D. Mass. 1985); see also In re Keene Corp.,

164 B.R. 844, 856 (Bankr. S.D.N.Y. 1994) (appointing an examiner to review multiple transfers

from the debtor to affiliates) (citing Martin J. Bienenstock, Bankruptcy Reorganization 299 (1987)

(“Often, appointment of an examiner is warranted when the debtor’s transactions with affiliates

should be investigated”)); In re 1243 20th St. Inc., 6 B.R. 683, 685 (Bankr. D.D.C. 1980) (finding

that pre-petition transfers made by debtor while it was insolvent to an entity sharing the same

president and directors provided “the factual basis for the appointment of an examiner” under

section 1104(c)(1)).

          73.       Here, there can be no question that a truly independent investigation into the pre-

petition transactions between Sanchez Energy and its affiliated Sanchez entities is necessary. The

overlap of ownership and directors and officers between Sanchez Energy and its two primary



06818-00006/11191977.6                              29
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 35 of 49



contractual counterparties, SOG and SNMP, alone warrants an investigation into their pre-petition

dealings. And this is especially the case, given, among other things, (i) that Sanchez Energy (x)

funded SOG’s and SNMP’s executive compensation and other costs, and (y) funded egregious

executive compensation packages, including on the eve of bankruptcy, after the Compensation

Committee already approved raises, which could never have been approved under chapter 5 of the

Bankruptcy Code, (ii) that SOG, acting through the Debtors’ own officers and directors, is

improperly asserting adverse ownership interests over the Data, (iii) the unilateral and unfavorable

(for Sanchez Energy) amendments to and/or tariff raises under midstream contracts with SNMP,

and (iv) Sanchez Energy’s payment of disproportional costs associated with recreational land use

under the LPA. An independent examiner must determine whether these or other transactions give

rise to any causes of action that will inure to the benefit of the Debtors’ creditors and estates. See

Gilman Servs., 46 B.R. at 328 (“One of the functions of an examiner is to investigate potential

causes of action available to the estate.”).

          74.       No other party can meet these requirements. The Special Committee has already

shown itself to be incapable of carrying out an objective or adequate investigation. The chairman

of the two-member Special Committee, Mr. Eugene Davis, was handpicked by Sanchez III, a

director, officer, and equity holder who inevitably will be at the heart of the investigation. And

while the Special Committee was supposed to be independent, as described above, it failed

miserably in its duties. The investigation carried out by the Special Committee’s subsequent

counsel, Ropes & Gray, was performed without effective oversight or the benefit of financial

advisors—a defect the Debtors have finally conceded, but fail to remedy given their proposed CRO

is not authorized to investigate anything Ropes & Gray already investigated.




06818-00006/11191977.6                            30
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 36 of 49



          75.       Moreover, even if the Debtors were authorizing the CRO to conduct a full

investigation (and they are not), Mr. Meghji still would not be the best party to undertake such an

investigation. First, he was hand-picked by the Debtors, who inexplicably rejected the Creditor

Parties’ unanimous choice for CRO. Second, and crucially, he will report to the very same

conflicted SN Board and ineffective Special Committee whose conflicts, decisions, and acts are

one of the subjects of the proposed investigation.          Third, he is currently acting for two

administratively insolvent bankrupt estates—Sears and Barney’s—calling into question his time

and availability.

          76.       Although the Bankruptcy Code permits chapter 11 debtors to remain in possession,

11 U.S.C. § 1107, it also sets express limits on that through conversion, (id. § 1112), or the

appointment of a trustee or examiner, (id. §§ 1104, 1106). Nothing in the Bankruptcy Code permits

a debtor or its insiders to avoid these results by self-selecting their own pseudo-independent

fiduciary. See In re Stratesec, Inc., 324 B.R. 158, 160-61 (Bankr. D.D.C. 2004) (receiver for

chapter 11 debtor corporation not appointed as responsible officer where proof did not exist that

all creditors, among others, supported motion and one creditor objected). A debtor and its insiders

cannot create an alternative fiduciary position that the Bankruptcy Code does not recognize in an

attempt to evade the Code’s express provisions. See Law v. Siegel, 571 U.S. 415, 421 (2014)

(holding that “[i]t is hornbook law that § 105(a) does not allow the bankruptcy court to override

explicit mandates of other sections of the Bankruptcy Code” (internal quotations omitted)).

          77.       Debtors are not permitted to pick their own trustees or examiners, and for good

reason. No matter how impartial that person may appear, he or she nonetheless owes their

appointment to the parties being investigated. The inescapable fact is that any compensation,

business connections, and other benefits of the positions ultimately result from their appointment




06818-00006/11191977.6                             31
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 37 of 49



by the debtor and its insiders.        “No matter how thoroughly or fairly [they] conducted the

investigation, the question will always linger whether [they] held back, or failed to bite the hand

that feeds [them] quite as hard as the circumstances warranted.” In re Sunbum5 Enters., LLC, Nos.

6:10–cv–1268–Orl–28, 2011 WL 4529648, at *25 (M.D. Fla. Sept. 30, 2011) (quoting In re

Granite Partners, L.P., 219 B.R. 22, 38 (Bankr. S.D.N.Y. 1998)); see also Midwest Generation

EME, LLC v. Continuum Chem. Corp., 768 F. Supp. 2d 939, 943 (N.D. Ill. 2010) (“Under a

realistic appraisal of psychological tendencies and human weakness, where [a] relationship

involves a system of referrals, bias is inherent and inescapable, for getting and keeping customers,

is, of course, the life blood of any business.”) (internal quotation marks and citations omitted).

          78.       An examiner, conversely, is statutorily required to conduct an investigation and

would not be burdened by any questions about allegiance to the Sanchezes, the very parties who

need to be investigated. See Jay R. Indyke et al., Are The Foxes Guarding The Henhouse?,

TURNAROUND                   MANAGEMENT                 ASSOCIATION           (June           2019),

https://turnaround.org/jcr/2019/06/are-foxes-guarding-henhouse         (discussing    the   use      of

“independent” directors and special committees to “short-circuit the investigation process” by,

among other things, retaining “professional directors who may not be truly independent,” and that

accordingly “there is a significant risk that the special committee may reach a below-market

settlement or discount valuable insider litigation”).

          79.       Moreover, the involvement of the U.S. Trustee in the selection of an examiner

ensures that interests beyond those of the debtor and its insiders are being addressed and protected.

“If someone must be hired to report to the Court, the United States Trustee rather than the Debtor

should select the new fiduciary.” In re Euro-American Lodging Corp., 365 B.R. 421, 432 (Bankr.




06818-00006/11191977.6                             32
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 38 of 49



S.D.N.Y. 2007). Congress has entrusted the U. S. Trustee with the authority to select independent

fiduciaries with only one purpose in mind – to fulfill the requirements of the Bankruptcy Code.

          80.       In the absence of a trustee, a duly-appointed examiner is the only entirely

disinterested party capable of carrying out an investigation that is both objective and perceived as

such.

          B.        THE COURT SHOULD PROVIDE THE EXAMINER WITH A BROAD MANDATE

                    1.     Examination of the Investigation Topics is Warranted

          81.       The Court has discretion to determine the scope and duration of the examiner’s

investigation. See Revco, 898 F.2d at 501. The Ad Hoc Group respectfully requests that the

examiner investigate: (i) transactions and transfers between and among the Debtors and any non-

Debtor affiliates; (ii) transactions and transfers between and among the Debtors and any insiders,

officers, directors, or principals of the Debtors; and (iii) the Debtors’ inter-company transactions

and transfers (collectively, the “Investigation Topics”). These Investigation Topics are well within

an examiner’s statutory authority under section 1106(b) of the Bankruptcy Code. See 11 U.S.C.

§ 1106(b) (specifying the responsibilities of an examiner to include two of the seven duties

assigned to a trustee under section 1106(a), including to “investigate the acts, conduct, assets,

liabilities, and financial condition of the debtor, the operations of the debtor’s business…and any

other matter relevant to the case or the formulation of a plan” under section 1106(a)(3)); see also

In re DBSI, Inc., Case No. 08-12687 (PJW) (Bankr. D. Del.) [ECF No. 2974] ¶ 2 (directing the

examiner to “investigate the circumstances surrounding (i) any and all of the Debtors’ inter-

company transactions and transfers, (ii) any and all transactions and transfers between and among

the Debtors and any non-debtor affiliates, and (iii) any and all transactions and transfers between

and among the Debtors and any insiders, officers, directors and principals of the Debtors….”).




06818-00006/11191977.6                            33
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 39 of 49



          82.       To facilitate the examiner’s investigation, the Proposed Order directs the Debtors,

their affiliates, and their officers and directors, to cooperate in the investigation. The Proposed

Order also empowers the examiner to review communications subject to the Debtors’ privilege

and to retain outside counsel and any other advisors that are necessary for the examiner to complete

the investigation. See In re Dynegy Holdings, LLC, et al., Case No. 11-38111 (CGM) (Bankr.

S.D.N.Y.) [ECF No. 276] at 2-6 (ordering examiner to conduct an “unfettered” investigation, and

prohibiting Debtors and their directors, officers, employees, and professionals from asserting

privilege over documents or information sought by the examiner) (emphasis in original); In re

Enron Corp., No. 01-16034, 2003 WL 22218328, at *3 (Bankr. S.D.N.Y. June 2, 2003) (ordering

that “the ENA Examiner shall have the power to waive, on an issue-by-issue basis, the attorney-

client privilege of the Debtors’ estates with respect to prepetition communications relating to

matters to be investigated by the ENA Examiner concerning the Identified Entities; provided,

however, that, in making any such determination, the ENA Examiner shall act in the best interests

of the Debtors’ estates” after consultation with the certain parties in interest).

                    2.     The Examiner Should be Authorized to Initiate, Prosecute, and/or
                           Settle Causes of Action for the Benefit of the Estates

          83.       Given the blatant conflicts of interest that undoubtedly would preclude the SN

Board and its Special Committee not only from conducting an unbiased investigation, but also

from determining whether to prosecute claims uncovered through such investigation, the Court

should authorize and grant the examiner exclusive authority to commence, prosecute, and/or settle

estate causes of action that he or she identifies in the course of the investigation. See, e.g., West v.

Flores (In re St. Marie Clinic PA), No. 10–70802, 2013 WL 5221055, at *1 (Bankr. S.D. Tex.

Sept. 17, 2013) (noting that court had “expanded Mr. Schmidt’s powers as Examiner, vesting him

with the sole authority to investigate, compromise, initiate, and pursue litigation”).



06818-00006/11191977.6                              34
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 40 of 49



          84.       Section 1106(b) provides that, in addition to conducting an investigation and filing

a statement of such investigation, an examiner shall, except as the court orders otherwise, perform

“any other duties of the trustee that the court orders the debtor in possession not to perform.” 11

U.S.C. § 1106(b). Section 1107(a), in turn, authorizes the Court to prescribe limitations on the

debtor in possession’s duties. 11 U.S.C. § 1107(a). These provisions “permit[] a designer

approach to assignments given examiners.” In re Mirant Corp., 314 B.R. 555, 557 (Bankr. N.D.

Tex. 2004) (citing cases and concluding that an examiner may be granted the participatory rights

of a party in interest and, if appropriate, rights or duties beyond those of most parties in interest).

          85.       Among a trustee’s rights and duties is the authority and standing to prosecute estate

claims. See, e.g., 11 U.S.C. §§ 323(a), (b). Where, as here, no trustee has been appointed and

there is “concern that the debtor-in-possession might not commence [the] litigation, particularly

insofar as [the litigation would seek] recovery from insiders”, the court may “preempt the debtor’s

administration of these causes of action and thereby assign that responsibility to the examiner.” In

re Patton’s Busy Bee Disposal Serv., Inc., 182 B.R. 681, 686 (Bankr. W.D.N.Y. 1995) (examiner

authorized to initiate adversary proceedings to enforce avoidance powers); see also In re GTI

Capital Holdings, L.L.C., No. AZ–05–1045–SKMo, 2006 WL 6810997, at *4-5 (B.A.P. 9th Cir.

Sept. 7, 2006) (affirming holding that examiner had standing to bring adversary proceeding under

section 544(b)); In re Agent Sys., Inc., 289 B.R. 828, 832-33 (Bankr. N.D. Tex. 2002) (“If the

debtor has an apparent conflict, as, for example, where a cause of action could be pursued against

management, it is common for a bankruptcy court to direct that a party other than the debtor in

possession to handle the litigation.”); In re Franklin-Lee Homes, Inc., 102 B.R. 477, 481 (E.D.N.C.

1989) (noting that “[c]ase law is replete with examples of such grants of authority [to

examiners]…to institute adversary proceedings on behalf of the debtor-in-possession,” and citing




06818-00006/11191977.6                               35
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 41 of 49



cases); In re Carnegie Int’l Corp., 51 B.R. 252, 256-57 (Bankr. S.D. Ind. 1984) (expanding scope

of examiner’s duties to include the prosecution of actions in the name of the debtors in possession

and for the benefit of the estates). Similarly, courts have authorized examiners to facilitate

settlements and issue resolutions. See In re Apex Oil Co., 111 B.R. 235, 237 (Bankr. E.D. Mo.

1990), rev’d on other grounds, 132 B.R. 613 (E.D. Mo. 1991).

                             V.      BASIS FOR EMERGENCY RELIEF

          86.       The Debtors assert that emergency consideration of their CRO Motion is necessary

“to ensure that the Debtors’ restructuring efforts continue to advance efficiently and

expeditiously….” CRO Mot. ¶ 37. These cases cannot effectively progress, however, until the

transactions and transfers that are overshadowing these cases are investigated by a truly

independent party with the authority to commence, prosecute, and/or settle any potential causes of

actions uncovered as a result of his or her investigation.

                                            VI.     NOTICE

          87.       Notice of this Motion has been provided by ECF, email, or first class mail to: (i)

the Office of the United States Trustee for the Southern District of Texas, in accordance with

Bankruptcy Rule 2007.1; (ii) counsel to the Debtors, Akin Gump Strauss Hauer & Feld LLP; (iii)

counsel to the Creditor’s Committee, Millbank LLP; (iv) counsel to the Royal Bank of Canada,

Thompson & Knight LLP; (v) counsel to the DIP Agent and Notes Trustee, Arnold & Porter Kaye

Scholer LLP; (vi) counsel to the Secured Notes Ad Hoc Group, Morrison & Foerster LLP; (vii)

counsel to Sanchez Oil & Gas Corporation, Haynes and Boone, LLP; (viii) the United States

Attorney’s Office for the Southern District of Texas; (ix) the Internal Revenue Service; (x) the

United States Securities and Exchange Commission; (xi) the Environmental Protection Agency

and similar state environmental agencies for states in which the Debtors conduct business; (xii)

the state attorneys general for the states in which the Debtors conduct business; and (xiii) any party


06818-00006/11191977.6                              36
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 42 of 49



that has requires notice pursuant to Bankruptcy Rule 2002. The Ad Hoc Group submits that no

other or further notice be given.

                                         VII.   CONCLUSION

          88.       For the foregoing reasons, the Ad Hoc Group respectfully requests the entry of an

order (a) approving and directing the appointment of an independent examiner for the purposes of

investigating and reporting to the Court and parties in interest with respect to the Investigation

Topics, (b) providing the examiner with exclusive authority to commence, prosecute, and/or settle

any estate causes of action identified in the course of his or her investigation, and (c) granting such

other relief as the Court deems just and proper.




06818-00006/11191977.6                             37
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 43 of 49



          Respectfully submitted this 26th day of November, 2019.

                                       QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP

                                          By: /s/ Patricia B. Tomasco
                                          Patricia B. Tomasco (SBN 01797600)
                                          Christopher Porter
                                          Devin van der Hahn
                                          QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                          711 Louisiana Street, Suite 500
                                          Houston, TX 77002
                                          Telephone: 713-221-7000
                                          Facsimile: 713-221-7100

                                          -and-

                                          Benjamin I. Finestone (pro hac vice)
                                          Kate Scherling (pro hac vice)
                                          Zachary Russell (pro hac vice)
                                          51 Madison Avenue, 22nd Floor
                                          New York, New York 10010
                                          Telephone: (212) 849-7000
                                          Facsimile: (212) 849-7100

                                          -and-

                                          K. John Shaffer (pro hac vice)
                                          865 S Figueroa St.
                                          Los Angeles, CA 90017
                                          Telephone: (213) 443-3000
                                          Facsimile: (212) 443-3100




06818-00006/11191977.6                            38
         Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 44 of 49



                              CERTIFICATE OF SERVICE


       I hereby certify that on November 26, 2019, a copy of the foregoing Emergency Motion
was served through the Court’s CM/ECF notification system and/or first class mail, postage
prepaid on all parties on the attached master service list.

                                                        /s/ Patricia B. Tomasco
                                                        Patricia B. Tomasco




06818-00006/11191977.6
                                                                     Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 45 of 49
                                                                                                                                In re: Sanchez Energy Corporation , et al. ,
                                                                                                                                                Core/2002
                                                                                                                                          Case No. 19-34508 (MI)


               DESCRIPTION                                NAME                        NOTICE NAME                         ADDRESS 1                  ADDRESS 2                     CITY    STATE       ZIP      COUNTRY      PHONE            FAX                         EMAIL
Counsel to Kingsley Constructors, Inc. and                                                                       Las Olas Centre II, Suite      350 East Las Olas
Bottom Line Services, LLC                    Akerman LLP                    Attn: D. Brett Marks                 1600                           Boulevard                 Fort Lauderdale FL       33301                  954-463-2700   954-463-2224   brett.marks@akerman.com

Counsel to Tulsa Inspection Resources LLC    Akerman LLP                    Attn: David W. Parham                2001 Ross Avenue               Ste. 3600                 Dallas           TX      75201                  214-720-4345   214-981-9339   david.parham@akerman.com
                                                                                                                 1300 Post Oak Boulevard,
Counsel to Tulsa Inspection Resources LLC    Akerman LLP                    Attn: James Rogers                   Suite 2500                                               Houston          TX      77056                  713-968-3861   713-960-1527   james.rogers@akerman.com
Counsel to Kingsley Constructors, Inc. and
Bottom Line Services, LLC                    Akerman LLP                    Attn: Scott D. Lawrence              2001 Ross Avenue               Ste. 3600                 Dallas           TX      75201                  214-720-4300   214-981-9339   scott.lawrence@akerman.com
                                                                                                                                                                                                                                                        idizengoff@akingump.com
Counsel to the Debtors and Debtors in        Akin Gump Strauss Hauer &      Attn: Ira S. Dizengoff, Jason P.                                                                                                                                            jrubin@akingump.com
Possession                                   Feld LLP                       Rubin, Naomi Moss                    One Bryant Park                                          New York         NY      10036                  212-872-1000   212-872-1002   nmoss@akingump.com
Counsel to the Debtors and Debtors in        Akin Gump Strauss Hauer &
Possession                                   Feld LLP                       Attn: James Savin                  2001 K Street, N.W.                                        Washington       DC      20006                  202-887-4000   202-887-4288   jsavin@akingump.com
Counsel to the Debtors and Debtors in        Akin Gump Strauss Hauer &      Attn: Marty L. Brimmage, Jr., Lacy                                                                                                                                          mbrimmage@akingump.com
Possession                                   Feld LLP                       M. Lawrence                        2300 N. Field Street,            Suite 1800                Dallas           TX      75201                  214-969-2800   214-969-4343   llawrence@akingump.com

Counsel to Archrock Partners Operating LLC ANDERSON LEHRMAN BARRE &                                                                             1001 Third Street,
and Archrock Services LP                   MARAIST, LLP             Attn: Kevin M. Maraist                       Gaslight Square                Ste. 1                    Corpus Christi   TX      78404                                 361-884-1286   kmaraist@albmlaw.com

Counsel to Dimension Energy Services, LLC    Andrews Myers, P.C.            Attn: Lisa M. Norman                 1885 Saint James Place         15th Floor                Houston          TX      77056                  713-850-4200   713-850-4211   lnorman@andrewsmyers.com
                                                                                                                                                                                                                                                        andrew.silfen@arentfox.com
Counsel to Delaware Trust Company, in its                                   Attn: Andrew I. Silfen, Jordana L.   1301 Avenue of the                                                                                                                     jordana.renert@arentfox.com
capacity as Successor Indenture Trustee      ARENT FOX LLP                  Renert, & Robert M. Hirsh            Americas                       Floor 42                  New York         NY      10019                  212-484-3900   212-484-3990   robert.hirsh@arentfox.com
Counsel to Wilmington Savings Fund           Arnold & Porter Kaye Scholer                                        70 West Madison Street,
Society                                      LLP                            Attn: Ginger Clements                Suite 4200                                               Chicago          IL      60602-4231             312-583-2300   312-583-2360   ginger.clements@arnoldporter.com
Counsel to Wilmington Savings Fund           Arnold & Porter Kaye Scholer
Society                                      LLP                            Attn: Jonathan I. Levine             250 West 55th Street                                     New York         NY      10019-9710             212-836-8000   212-836-8689   jonathan.levine@arnoldporter.com
Counsel to DIP Agent Wilmington Savings      Arnold & Porter Kaye Scholer
Fund Society FSB                             LLP                            Attn: Jonathan Levine                250 West 55th Street                                     New York         NY      10019                                                jonathan.levine@arnoldporter.com

Counsel to M. Light Acomb Minerals LLC       Barnet B. Skelton, Jr., P.C.   Attn: Barnet B. Skelton, Jr.         815 Walker, Suite 1502                                   Houston          TX      77002                  713-516-7450   713-659-8764   barnetbjr@msn.com
                                                                                                                                                                                                                                                        clay.taylor@bondsellis.com
                                             Bonds Ellis Eppich Schafer     Attn: Clay M. Taylor, Joshua N.                                                                                                                                             joshua@bondsellis.com
Counsel to Marathon Oil Company              Jones LLP                      Eppich & Bryan C. Assink             420 Throckmorton Street        Suite 1000                Fort Worth       TX      76102                  817-405-6900                  Bryan.Assink@bondsellis.com

Counsel to Maxum Enterprises LLC, Pilot
Thomas Logistics LLC, Simons Petroleum       BONDS ELLIS EPPICH SCHAFER                                          420 Throckmorton Street,
Logistics LLC, and Petroleum Products LLC    JONES LLP                      Attn: Joshua N. Eppich               Suite 1000                                               Fort Worth       TX      76102                  817-405-6900   817-405-6902   joshua@bondsellis.com
                                                                                                                 8111 Preston Road, Suite
Counsel to RUSCO OPERATING, LLC              BROWN FOX PLLC                 Attn: Eric C. Wood                   300                                                      Dallas           TX      75225                  214-327-5000 214-327-5001     eric@brownfoxlaw.com
                                                                            Attn: Jeremy R. Stone, Ernest W.                                                                                                              713-589-8477;                 jeremystone@butchboydlawfirm.com
Counsel to Marco Valdez                      Butch Boyd Law Firm            Boyd                                 2905 Sackett Street                                      Houston          TX      77098                  713-589-8563 713-589-8563     butchboyd@butchboydlawfirm.com
                                                                                                                 1401 McKinney Street 17th
Counsel to Trans-Tech Energy LLC             Carain, Caton & James, P.C.    Attn: H. Miles Cohn                  Floor                          Five Houston Center       Houston          TX      77010-4035             713-752-8668   713-658-1921   mcohn@craincaton.com
                                                                                                                                                                                                                                                        duane.brescia@clarkhillstrasburger.com
Counsel to Seitel Data, Ltd.                 CLARK HILL STRASBURGER         Attn: Duane J. Brescia               720 Brazos, Suite 700                                    Austin           TX      78701                  512-499-3647   512-499-3660   carrie.douglas@clarkhillstrasburger.com
Counsel to Wilmington Savings Fund                                                                               301 Commerce Street, Suite
Society                                      Cole Schotz, P.C.              Attn: Michael D. Warner, Esquire     1700                                                     Fort Worth       TX      76102                  817-810-5265   817-977-1611   mwarner@coleschotz.com
                                             Crady Jewett Mcculley &
Counsel To Barnhart Ranch Minerals LP        Houren LLP                     Attn: Shelley Bush Marmon            2727 Allen Parkway             Suite 1700                Houston          TX      77019-2125             713-739-7007   713-739-8403   smarmon@cjmhlaw.com
                                                                            Attn: Carl Doré, Jr. & Zachary S.                                                                                                                                           carl@dorelawgroup.net
Counsel to Halliburton Energy Services, Inc. Doré Rothberg McKay, P.C.      McKay                                17171 Park Row                 Suite 160                 Houston          TX      77084                  281-829-1555   281-200-0751   zmckay@dorelawgroup.net
Environmental Protection Agency -            Environmental Protection                                            1200 Pennsylvania Avenue
Headquarters                                 Agency                         Attn: Bankruptcy Division            N.W.                                                     Washington       DC      20004                  202-564-4700

Environmental Protection Agency - Region Environmental Protection
4 (AL, FL, GA, KY, MS, NC, SC, TN)       Agency - Region 4                  Attn: Bankruptcy Division            61 Forsyth Street                                        Atlanta          GA      30303                  404-562-9900   404-562-8174




                                                                                                                                                Page 1 of 5
                                                                    Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 46 of 49
                                                                                                                                 In re: Sanchez Energy Corporation , et al. ,
                                                                                                                                                 Core/2002
                                                                                                                                           Case No. 19-34508 (MI)


               DESCRIPTION                              NAME                            NOTICE NAME                       ADDRESS 1                    ADDRESS 2                    CITY   STATE       ZIP      COUNTRY      PHONE            FAX                        EMAIL
Environmental Protection Agency - Region    Environmental Protection
6 (AR, LA, NM, OK, TX)                      Agency - Region 6                 Attn: Bankruptcy Division           1445 Ross Avenue               Ste. 1200                 Dallas          TX      75202                  214-665-6444   214-665-2146
                                                                                                                  950 Pennsylvania Avenue,
Attorney General                            Federal US Attorney General   Attn: William Barr                      NW                                                       Washington      DC      20530-0001             202-353-1555
Attorneys for the AD Hoc Group of Holders
of 7.25% Senior Secured First Lien Notes    Foley Gardere Goley & Lardner
Due 2023                                    LLP                           Attn: John P. Melko                     1000 Louisiana                 Suite 2000                Houston         TX      77002-5011             713-276-5727                  jmelko@foley.com
                                                                          Attn: Bethany F. Beck & Thomas J.                                                                                                                                             bbeck@gardnertx.com
Counsel to Arguindegui Oil Company II, Ltd. Gardner Law                   Walthall                                745 East Mulberry Avenue       Suite 500                 San Antonio     TX      78212                  210-733-8191   210-733-5538   twalthall@gardnertx.com
                                            GIEGER, LABORDE &                                                     Suite 4800, 701 Poydras
Counsel for WesternGeco LLC                 LAPEROUSE, L.L.C.             Attn: ANDREW A. BRAUN                   Street                                                   New Orleans     LA      70139-4800             504-561-0400   504-561-0100   abraun@glllaw.com

Counsel to Conocophillips Company and                                         Attn: Micheal W. Bishop and                                                                                                                                               mbishop@grayreed.com
Burlington Resources Oil & Gas Company LP GRAY REED & MCGRAW LLP              Amber M. Carson                     1601 Elm Street, Suite 4600                              Dallas          TX      75201                  214-954-4135   214-953-1332   acarson@grayreed.com
Counsel to SANCHEZ OIL & GAS                                                  Attn: Charles A. Beckham, Jr. and                                                                                                                                         charles.beckham@haynesboone.com
CORPORATION                               HAYNES AND BOONE, LLP               Martha Wyrick                       1221 McKinney                  Suite 2100                Houston         TX      77010                  713-547-2000   713-547-2600   martha.wyrick@haynesboone.com

Counsel to Sanchez Oil & Gas Corporation Haynes and Boone, LLP                Attn: Charles Beckham, Jr           1221 McKinney Street           Suite 2100                Houston         TX      77010                  713-547-2243   713-236-5638   charles.beckham@haynesboone.com
Counsel to SANCHEZ OIL & GAS
CORPORATION                               HAYNES AND BOONE, LLP               Attn: Ian T. Peck                   2323 Victory Avenue            Suite 700                 Dallas          TX      75219                  214-651-5000   214-651-5940   ian.peck@haynesboone.com
Attorneys for Innovex Downhole Solutions,                                     Attn: Robert Lemus & John                                                                                                                                                 jkinchen@hakllp.com
Inc                                       Hughes Arrell Kinchen, LLP          Kinchen                             1221 McKinney                  Suite 3150                Houston         TX      77010                  713-942-2255   713-568-1747   rlemus@hakllp.com

Counsel to Sanchez Midstream Partners LP                          Attn: Timothy A. (“Tad”) Davidson                                                                                                                                                     taddavidson@HuntonAK.com
(“SNMP”)                                 HUNTON ANDREWS KURTH LLP II & Edward A. Clarkson, III      600 Travis Street                            Suite 4200                Houston         TX      77002                  713-220-4200   713-220-4285   edwardclarkson@HuntonAK.com

IRS Insolvency Section                      Internal Revenue Service          Centralized Insolvency Operation    2970 Market St.                                          Philadelphia    PA      19104-5016             800-973-0424   855-235-6787

IRS Insolvency Section                      Internal Revenue Service          Centralized Insolvency Operation    PO Box 7346                                              Philadelphia    PA      19101-7346             800-973-0424   855-235-6787
Counsel to the Debtors and Debtors in
Possession                                  Jackson Walker L.L.P.             Attn: Matthew D. Cavenaugh          1401 McKinney Street           Suite 1900                Houston         TX      77010                  713-752-4284   713-308-4184   mcavenaugh@jw.com
                                                                                                                                                                                                                                                        jbain@joneswalker.com
                                                                              Attn: Joseph E. Bain & Megan
Counsel to Danos, LLC                       Jones Walker, LLP                 Young-John                          811 Main St.                   Ste. 2900                 Houston         TX      77002                  713-437-1800   713-437-1801   myoungjohn@joneswalker.com
                                            KILMER CROSBY & QUADROS
Counsel to Monarch Silica                   PLLC                              Attn: Brian A. Kilmer               712 Main Street                Ste. 1100                 Houston         TX      77002                  713-300-9662   214-731-3117   bkilmer@kcq-lawfirm.com
                                            Law Office of Patricia Williams
Attorney for Plains South Texas Gathering   Prewitt                           Attn: Patricia Williams Prewit      10953 Vista Lake Court                                   Navasota        TX      77868                  936-825-8705   713-583-2833   pwp@pattiprewittlaw.com

Counsel to Eagle Ford Gathering, LLC,       Law Office of Patricia Williams
Kinder Morgan Crude & Condensate, LLC       Prewitt                           Attn: Patricia Williams Prewitt     10953 Vista Lake Court                                   Navasota        TX      77868                  936-825-8705                  pwp@pattiprewittlaw.com

Counsel to Bee County, Goliad ISD, Lasara
ISD, Raymondville ISD, Willacy County, Jim
Wells CAD, Cameron County, Duval County,
Hidalgo County, Starr County, Dewitt
County, Roma ISD, Jackson County, Goliad LINEBARGER GOGGAN BLAIR &
County, Kenedy County , Freer ISD          SAMPSON, LLP                       Attn: Diane W. Sanders              PO Box 17428                                             Austin          TX      78760-7428             512-447-6675   512-443-5114   austin.bankruptcy@publicans.com
                                           LINEBARGER GOGGAN BLAIR &
Counsel to Atascosa County                 SAMPSON, LLP                       Attn: Don Stecker                   711 Navarro Street              Ste 300                  San Antonio     TX      78205                  210-225-6763   210-225-6410   sanantonio.bankruptcy@publicans.com
                                           Linebarger Goggan Blair &
Counsel to Smith County                    Sampson, LLP                       Attn: Elizabeth Weller              2777 N. Stemmons Freeway Suite 1000                      Dallas          TX      75207                  214-880-0089   469-221-5003   dallas.bankruptcy@publicans.com
Counsel to Harris County & Matagorda       LINEBARGER GOGGAN BLAIR &
County                                     SAMPSON, LLP                       Attn: Tara L. Grundemeier           PO Box 3064                                              Houston         TX      77253-3064             713-844-3400   713-844-3503   houston_bankruptcy@publicans.com
                                                                                                                                                                                                                                                        peisenberg@lockelord.com

                                                                              Attn: Philip G. Eisenberg, Esquire,                                                                                                                                       eguffy@lockelord.com
Proposed Counsel to the Official Committee                                    Elizabeth M. Guffy, Esquire &
of Unsecured Creditors                     LOCKE LORD LLP                     Simon R. Mayer, Esquire             600 Travis Street              Suite 2800                Houston         TX      77002                  713-226-1200   713-223-3717   simon.mayer@lockelord.com




                                                                                                                                                 Page 2 of 5
                                                                    Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 47 of 49
                                                                                                                                    In re: Sanchez Energy Corporation , et al. ,
                                                                                                                                                    Core/2002
                                                                                                                                              Case No. 19-34508 (MI)


               DESCRIPTION                               NAME                           NOTICE NAME                          ADDRESS 1                    ADDRESS 2                    CITY   STATE       ZIP      COUNTRY      PHONE            FAX                         EMAIL
Counsel to Crescent Drilling & Production,   Lugenbuhl, Wheaton, Peck,
Inc.                                         Rankin & Hubbard                 Attn: Benjamin W. Kadden              601 Poydras St.                 Suite 2775                New Orleans     LA      70130                  504-568-1990   504-310-9195   bkadden@lawla.com
                                                                                                                                                                                                                                                           beanland@mssattorneys.com
                                             Matthews, Shiels, Knott, Eden, Attn: Misti L. Beanland & Christen
Counsel to Elliott Electric Supply, Inc.     Davis & Beanland, L.L.P.       C. Paquin                          8131 LBJ Freeway                     Suite 700                 Dallas          TX      75251                  972-234-3400   972-234-1750   cpaquin@mssattorneys.com
Counsel for McKinsey Recovery &                                             Attn: Justin Sommers, Associate
Transformation Services U.S., LLC            MCKINSEY & COMPANY, INC.       General Counsel                    55 East 52nd Street                  27th Floor                New York        NY      10022                  212-415-1922                  Justin_sommers@mckinsey.com
                                                                                                                                                                                                                                                           efleck@milbank.com

                                                                              Attn: Dennis F. Dunne, Esquire,                                                                                                                                              ddunne@milbank.com
Proposed Counsel to the Official Committee                                    Evan R. Fleck, Esquire & Benjamin
of Unsecured Creditors                     MILBANK LLP                        M. Schak, Esquire                 55 Hudson Yards                                               New York        NY      10001                  212-530-5000   212-530-5219   bschak@milbank.com
                                                                                                                                                                                                                                                           amy.kyle@morganlewis.com
                                                                              Attn: Amy L. Kyle, Julia Frost-                                                                                                                                              julia.frost-davies@morganlewis.com
Counsel to Eagle Ford TX LP (“EFTX”)         Morgan, Lewis & Bockius LLP      Davies, Laura M. McCarthy             One Federal Street                                        Boston          MA      02110                  617-341-7700   617-341-7701   laura.mccarthy@morganlewis.com

Counsel to Eagle Ford TX LP (“EFTX”)         Morgan, Lewis & Bockius LLP      Attn: T. Cullen Wallace               1000 Louisiana Street           Suite 4000                Houston         TX      77002-5005             713-890-5000   713-890-5001   cullen.wallace@morganlewis.com
Counsel to the Ad Hoc Group of First Lien
Noteholders                                  Morrison & Foerster LLP          Attn: Dennis Jenkins                  250 West 55th Street                                      New York        NY      10019                  212-468-8023   212-468-7900   djenkins@mofo.com
United States Trustee Southern District of   Office of the United States      Attn: Hector Duran, Jr & Stephen                                                                                                                                             Hector.Duran.Jr@usdoj.gov
Texas                                        Trustee                          Douglas Statham                       515 Rusk Ave.                   Ste. 3516                 Houston         TX      77002                  713-718-4650   713-718-4670   stephen.statham@usdoj.gov
                                                                              Attn: Matthew S. Okin,                                                                                                                                                       mokin@okinadams.com
                                                                              Christopher Adams, & John                                                                                                                                                    cadams@okinadams.com
COUNSEL FOR KODIAK GAS SERVICES, LLC         OKIN ADAMS LLP                   Thomas Oldham                         1113 Vine St.                   Suite 240                 Houston         TX      77002                  713-228-4100   888-865-2118   joldham@okinadams.com
Counsel to B. C. Henderson Construction,
Inc.                                         Patrick Kelley, PLLC             Attn: Patrick Kelley                  112 E. Line Street              Suite 203                 Tyler           TX      75702                  903-630-5151   903-630-5760   pat@patkelleylaw.com
                                                                                                                                                                                                                                                           pbasta@paulweiss.com
Counsel to GSO Capital Partners LP and       Paul, Weiss, Rifkind, Wharton & Attn: Paul M. Basta, Alice Belisle     1285 Avenue of the                                                                                                                     aeaton@paulweiss.com
certain affiliates (collectively, “GSO”)     Garrison LLP                    Eaton, Sean A. Mitchell                Americas                                                  New York        NY      10019                  212-373-3000   212-757-3990   smitchell@paulweiss.com
Counsel to Dimmit County, Maverick
County, and La Pryor Independent School       Perdue, Brandon, Fielder,
District                                      Collins & Mott, L.L.P.          Attn: Carkis Arce                     613 NW Loop 410                 Suite 550                 San Antonio     TX      78216                  210-998-3230   210-998-3231   carce@pbfcm.com
                                              Perdue, Brandon, Fielder,
Counsel to the Delta Lake Irrigation District Collins & Mott, L.L.P.          Attn: John T. Banks                   3301 Northland Drive            Suite 505                 Austin          TX      78731                  512-302-0190   512-302-1802   jbanks@pbfcm.com
Counsel to Dimmit County, Maverick
County, Maverick County Hospital District Perdue, Brandon, Fielder,
and LA Pryor ISD                              Collins & Mott, L.L.P.          Attn: Owen M. Sonik                   1235 North Loop West            Suite 600                 Houston         TX      77008                  713-862-1860   713-862-1429   osonik@pbfcm.com
                                                                                                                                                                                                                                                           jhiggins@porterhedges.com
Counsel to GSO Capital Partners LP and                                        Attn: John F. Higgins, Eric M.                                                                                                                                               eenglish@porterhedges.com
certain affiliates (collectively, “GSO”)     Porter Hedges LLP                English, Genevieve M. Graham          1000 Main Street                36th Floor                Houston         TX      77002-2764             713-226-6000   713-226-6248   ggraham@porterhedges.com
                                                                                                                                                    60 East 42nd Street,                                                                                   sanchezteam@primeclerk.com
Claims Agent                                 Prime Clerk, LLC                 Attn: David Malo                      One Grand Central Place         Suite 1440                New York        NY      10165                  212-257-5450   646-328-2851   serviceqa@primeclerk.com
Counsel for McKinsey Recovery &                                               Attn: Ehud Barak & Daniel                                                                                                                                                    ebarak@proskauer.com
Transformation Services U.S., LLC            PROSKAUER ROSE LLP               Desatnik                              Eleven Times Square                                       New York        NY      10036-8299             212-969-3000   212-969-2900   ddesatnik@proskauer.com
Counsel to the Ad Hoc Group of Unsecured     Quinn Emanuel Urquhart &
Noteholders                                  Sullivan LLP                     Attn: Benjamin Finestone              51 Madison Ave                  22nd Floor                New York        NY      10010                  212-849-7341   212-849-7100   benjaminfinestone@quinnemanuel.com
                                                                              Attn: Benjamin I. Finestone, Daniel
COUNSEL TO THE AD HOC GROUP OF               QUINN EMANUEL URQUHART           S. Holzman, Katherine Scherling, &    51 Madison Avenue, 22nd                                                                                                                benjaminfinestone@quinnemanuel.com
UNSECURED NOTEHOLDERS                        & SULLIVAN, LLP                  Jordan Harap                          Floor                                                     New York        NY      10010                  212-849-7000   212-849-7100   jordanharap@quinnemanuel.com
                                                                              Attn: Patricia B. Tomasco,                                                                                                                                                   pattytomasco@quinnemanuel.com
COUNSEL TO THE AD HOC GROUP OF               QUINN EMANUEL URQUHART           Christopher Porter, Devin van der     711 Louisiana Street, Suite                                                                                                            chrisporter@quinnemanuel.com
UNSECURED NOTEHOLDERS                        & SULLIVAN, LLP                  Hahn                                  500                                                       Houston         TX      77002                  713-221-7000   713-221-7100   devinvanderhahn@quinnemanuel.com
Counsel for Stevens Transport, Inc. and                                       Attn: Henry Flores, Melissa A.        1980 Post Oak Blvd, Suite                                                                                                              hflores@rappandkrock.com
Stevens Tanker Division, LLC                 Rapp & Krock, PC                 Fuller                                1200                                                      Houston         TX      77056                  713-759-9977   713-759-9967   mfuller@rappandkrock.com
Cousnel to Moreno Ranch, Ltd. & C.Y.A
Enterprises, L.L.C                           Ross Molina Oliveros, P.C.       Attn: Patrick J. Oegerle              4118 Pond Hill Road             Suite 100                 San Antonio     TX      78231                  210-249-3200   210-428-6379   poegerle@rmolawfirm.com

Debtors                                      Sanchez Energy Corporation       Attn: President or General Counsel 1000 Main Street                   Suite 3000                Houston         TX      77002




                                                                                                                                                    Page 3 of 5
                                                                   Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 48 of 49
                                                                                                                                 In re: Sanchez Energy Corporation , et al. ,
                                                                                                                                                 Core/2002
                                                                                                                                           Case No. 19-34508 (MI)


                DESCRIPTION                              NAME                          NOTICE NAME                      ADDRESS 1                      ADDRESS 2                    CITY    STATE       ZIP      COUNTRY      PHONE            FAX                         EMAIL
Counsel to Othon Ruiz Najera, Fernando
Canales Stelzer, Yukali LP, Soda Spring
Limited 2, and Vigo International Ventures   Schlanger, Silver, Barg & Paine,
Limited                                      L.L.P.                           Attn: Julia A. Cook               109 North Post Oak Lane          Suite 300                 Houston          TX      77024                  713-785-1700   713-785-2091   jcook@ssbplaw.com
Securities and Exchange Commission -         Securities & Exchange                                                                                                                                                                                       secbankruptcy@sec.gov
Headquarters                                 Commission                       Secretary of the Treasury         100 F St NE                                                Washington       DC      20549                  202-942-8088                  NYROBankruptcy@sec.gov

Securities and Exchange Commission -         Securities & Exchange                                                                               801 Cherry St., Ste.
Regional Office                              Commission - Fort Worth Office David Woodcock Regional Director Burnett Plaza                       1900 Unit 18              Fort Worth       TX      76102
Securities and Exchange Commission -         Securities & Exchange                                                                               200 Vesey Street Ste
Regional Office                              Commission - NY Office         Attn: Bankruptcy Department      Brookfield Place                    400                       New York         NY      10281-1022             212-336-1100                  bankruptcynoticeschr@sec.gov
Counsel to DJH Minerals LP                   Shearman and Sterling LLP      Attn: C. Luckey McDowell         1100 Louisiana St #3300                                       Houston          TX      77002                  713-354-4875                  luckey.mcdowell@shearman.com

Counsel to DJH Minerals LP                   Shearman and Sterling LLP       Attn: Jordan A. Wishnew            599 Lexington Avenue                                       New York         NY      10022                  212-848-4000   646-848-7179   jordan.wishnew@shearman.com

Counsel to Excalibur Rentals, Inc.           SPROUSE SHRADER SMITH PLLC Attn: John Massouh                      701 S. Taylor, Suite 500         P.O. Box 15008            Amarillo         TX      79105-5008             806-468-3300   806-373-3454   John.massouh@sprouselaw.com
Counsel to 1000 MAIN, LLC, a Delaware                                                                           575 Market Street, Suite
limited liability company                    SSL Law Firm LLP                Attn: Ivo Keller, Esq.             2700                                                       San Francisco    CA      94105                  415-814-6400   415-814-6401   ivo@ssllawfirm.com
                                             State of Delaware Attorney
Attorney General                             General                         Attention Bankruptcy Dept          820 N. French St.                                          Wilmington       DE      19801                  302-577-8400
                                             State of Louisiana Attorney
Attorney General                             General                         Attention Bankruptcy Dept          1885 N 3rd St                                              Baton Rouge      LA      70802                  225-326-6079
                                             State of Mississippi Attorney
Attorney General                             General                         Attention Bankruptcy Dept          550 High Street                  Suite 1200                Jackson          MS      39205                  601-359-3680

Attorney General                             State of Texas Attorney General Attention Bankruptcy Dept          Capitol Station                  PO Box 12548              Austin           TX      78711-2548             512-475-4868   512-475-2994   public.information@oag.state.tx.us
Counsel for Stevens Transport, Inc. and
Stevens Tanker Division, LLC                 Stevens Transport, Inc.         Attn: Bruce L. Dean                9757 Military Parkway                                Dallas                 TX      75227                  976-216-9000   976-289-2187   bdean@stevenstransport.com
                                                                             Attn: Todd B. Headden, Assistant   Bankruptcy & Collections         P. O. Box 12548- MC
Counsel to Railroad Commission of Texas      Texas Attorney General’s Office Attorneys General                  Division                         008                 Austin                 TX      78711-2548             512-463-2173   513-936-1409   todd.headden@oag.texas.gov
Counsel to Tax Consultants of Texas
(“TCoT”)                                     The Law Office of Kay B. Walker Attn: Kay B. Walker                615 Leopard                      Suite 635                 Corpus Christi   TX      78401                  361-533-2476                  kaywalker@kaywalkerlaw.com
                                                                                                                                                                                                                                                         Robert.shearer@tklaw.com
                                                                                                                                                                                                                                                         Tye.hancock@tklaw.com
                                                                             Attn: Robert C. Shearer, Tye C.                                                                                                                                             Tye.Hancock@tklaw.com
Counsel to Royal Bank of Canada              Thompson & Knight LLP           Hancock, Anthony F. Pirraglia      811 Main Street                  Suite 2500                Houston          TX      77002                  713-951-5896   832-397-8056   Anthony.Pirraglia@tklaw.com
                                                                                                                                                 1722 Routh Street,
Counsel to Royal Bank of Canada              Thompson & Knight LLP           Attn: Steven J. Levitt             One Arts Plaza                   Suite 1500                Dallas           TX      75201                  214-969-1700   214-969-1751   steven.levitt@tklaw.com
Counsel to Sunbelt Tractor & Equipment
Contpany                                     TIMOTHY R. PLOCH, P.C.         Attn: James Louis Hordern Jr.       730 N. Post Oak, Suite 100                                 Houston          TX      77024                  713-862-4300   713-862-7575   jhordern@plochlaw.com
                                                                            Attn: Tonya W. Conley, Lila L.
Union Pacific Railroad Company               Union Pacific Railroad Company Howe                                1400 Douglas Street              STOP 1580                 Omaha            NE      68179                  402-544-3015                  bankruptcynotices@up.com
                                                                                                                                                 1000 Louisiana St.,
Counsel to USA Department of Interior        United States Attorney’s Office Attn: Richard A. Kincheloe         Southern District of Texas       Suite 2300                Houston          TX      77002                  713-567-9422   713- 718-3033 Richard.Kincheloe@usdoj.gov
US Attorney for the Southern District of     US Attorney for Southern
Texas                                        District of Texas               Attn: Ryan K. Patrick              1000 Louisiana                   Ste. 2300                 Houston          TX      77002                  713-567-9000   713-718-3300
                                                                                                                                                                                                                                                         dmeyer@velaw.com
                                                                             Attn: David S. Meyer, Jessica C.
Counsel to Gavilan Resources, LLC            Vinson & Elkins LLP             Peet                               666 Fifth Avenue                 26th Floor                New York         NY      10103-0040             212-237-0000   212-237-0100   jpeet@velaw.com
                                                                                                                                                                                                                                                         jleu@velaw.com
                                                                             Attn: Matthew R. Stammel, Jordan                                                                                                                                            mstammel@velaw.com
Counsel to Gavilan Resources, LLC            Vinson & Elkins LLP             W. Leu                           2001 Ross Avenue                   Suite 3900                Dallas           TX      75201                  214-220-7700   214-220-7716
                                                                             Attn:James D. Thompson III,
Counsel to Gavilan Resources, LLC            Vinson & Elkins LLP             Andrew J. Geppert                1001 Fannin                        Suite 2500                Houston          TX      77002                  713-758-2222   713-758-2346   ageppert@velaw.com
Counsel to Cathexis Royalties & Minerals,    Vorys, Sater, Seymour and
LP (“Cathexis”)                              Pease LLP                       Attn: John J. Sparacino            909 Fannin                       Suite 2700                Houston          TX      77010                  713-588-7038   713-588-7080   jjsparacino@vorys.com
                                                                             Attn: Alfredo R. Pérez, Brenda                                                                                                                                              Alfredo.Perez@weil.com
Counsel to Gavilan Resources, LLC            Weil, Gotshal & Manges LLP      Funk                               700 Louisiana Street             Suite 1700                Houston          TX      77002                  713-546-5000   713-224-9511   Brenda.Funk@weil.com




                                                                                                                                                 Page 4 of 5
                                                        Case 19-34508 Document 638 Filed in TXSB on 11/26/19 Page 49 of 49
                                                                                                         In re: Sanchez Energy Corporation , et al. ,
                                                                                                                         Core/2002
                                                                                                                   Case No. 19-34508 (MI)


              DESCRIPTION                       NAME                       NOTICE NAME              ADDRESS 1                  ADDRESS 2                CITY   STATE     ZIP   COUNTRY       PHONE           FAX                          EMAIL
Counsel to Gavilan Resources, LLC   Weil, Gotshal & Manges LLP                             767 Fifth Avenue                                        New York    NY    10153               212-310-8000   212-310-8007   Garrett.Fail@weil.com
                                                                                                                         2728 N. Harwood
Counsel to Mutual of Omaha Bank     WINSTEAD PC                  Attn: Phillip Lamberson   500 Winstead Building         Street                    Dallas      TX    75201               214-745-5400   214-745-5390   plamberson@winstead.com

Counsel to COMERICA BANK            WINSTEAD PC                  Attn: Sean B. Davis       600 Travis Street             Suite 5200                Houston     TX    77002               713-650-8400   713-650-2400   sbdavis@winstead.com




                                                                                                                         Page 5 of 5
